

PRUDENTIAL CENTER


PRUDENTIAL TOWER
800 BOYLSTON STREET
BOSTON, MASSACHUSETTS




Lease Dated January 27, 2017




THIS INSTRUMENT IS AN INDENTURE OF LEASE in which the Landlord and the Tenant
are the parties hereinafter named, and which relates to space in the building
known as the Prudential Tower, Boston, Massachusetts 02199.


The parties to this instrument hereby agree with each other as follows:

ARTICLE I

Reference Data

1.1
Subjects Referred To

Each reference in this Lease to any of the following subjects shall be construed
to incorporate the data stated for that subject in this Article:
Landlord:
 
BP PRUCENTER ACQUISITION LLC, a Delaware limited liability company
 
 
 
Present Mailing Address of Landlord:
 
c/o Boston Properties Limited Partnership
Prudential Center
800 Boylston Street, Suite 1900
Boston, Massachusetts 02199-8103
 
 
 
Landlord’s Construction Representative:
 
Luke Bowen
 
 
 
Tenant:
 
Flex Pharma, Inc., a Delaware corporation
 
 
 
Present Mailing Address of Tenant:
 
800 Boylston Street, Suite 2400
Boston, Massachusetts 02199
 
 
 
Tenant’s Email Address for Information Regarding Billings and Statements:
 
rhadfield@flex-pharma.com    
 
 
 
Tenant’s Construction Representative:
 
John McCabe
 
 
 





--------------------------------------------------------------------------------




Term or Lease Term (sometimes called the “Original Lease Term”):
 
Twenty four (24) calendar months (plus the partial month, if any, immediately
following the Commencement Date), unless extended or sooner terminated as
hereinafter provided.
 
 
 
Extension Option:
 
None.
 
 
 
Lease Year:
 
A period of twelve (12) consecutive calendar months, commencing on the first day
of January in each year, except that the first Lease Year of the Lease Term
hereof shall be the period commencing on the Commencement Date and ending on the
succeeding December 31, and the last Lease Year of the Lease Term hereof shall
be the period commencing on January 1 of the calendar year in which the Lease
Term ends, and ending with the date on which the Lease Term ends.
 
 
 
Rent Year:
 
Any twelve (12) month period during the Term of the Lease commencing as of the
Commencement Date, or as of any anniversary of the Commencement Date, except
that if the Commencement Date does not occur on the first day of a calendar
month, then (i) the first Rent Year shall further include the partial calendar
month in which the first anniversary of the Commencement Date occurs, and (ii)
the remaining Rent Years shall be the successive twelve-(12)-month periods
following the end of such first Rent Year.
 
 
 
Commencement Date:
 
September 1, 2017.
 
 
 
Premises:
 
A portion of the twenty fourth (24th) floor of the Building, in accordance with
the floor plan annexed hereto as Exhibit D and incorporated herein by reference,
as further defined and limited in Section 2.1 hereof.
 
 
 
Rentable Floor Area of the Premises:
 
7,234 square feet.
 
 
 
Annual Fixed Rent:
 
During the Original Term of this Lease, Annual Fixed Rent shall be payable by
Tenant as follows:







 
Rent Years
Rate PSF
Annual Rate
 
1
$64.50
$466,593





--------------------------------------------------------------------------------






 
2
$64.50
$466,593



Tenant Electricity:
 
See Section 5.2
 
 
 
Additional Rent:
 
All charges and other sums payable by Tenant as set forth in this Lease, in
addition to Annual Fixed Rent.
 
 
 
Total Rentable Floor Area of the Building:
 
1,226,539 square feet.
 
 
 
Building:
 
For the purposes of this Lease, the Building shall mean the building commonly
known as The Prudential Tower located in the Prudential Center (as hereinafter
defined) as the same may be altered, expanded, reduced or otherwise changed by
Landlord from time to time.
 
 
 
Prudential Center or Site:
 
For purposes of this Lease, the Prudential Center or Site shall mean the land
described on Exhibit A and the buildings, garages, together with all common
areas and other improvements thereon, commonly known as Prudential Center, as
the same may be altered, expanded, reduced or otherwise changed from time to
time. As of the date hereof, the following buildings comprise the Prudential
Center: 101 Huntington Avenue, 111 Huntington Avenue, 800 Boylston Street, and
888 Boylston Street, subject to change from time to time.
 
 
 
Permitted Use:
 
General office purposes.
 
 
 
PruOwner:
 
Each owner of record or tenant under a ground lease, from time to time, of all
or any portion of the Prudential Center.
 
 
 
Broker:
 
Jones Lang LaSalle
 
 
 
Security Deposit:
 
$126,594.96







--------------------------------------------------------------------------------







1.2
Table of Articles and Sections

ARTICLE I
 
1
Reference Data
 
1
1.1


Subjects Referred To
1
1.2


Table of Articles and Sections
4
1.3


Exhibits
7
 
 
 
ARTICLE II
 
7
Premises
 
7
2.1


Demise and Lease of Premises
7
2.2


Appurtenant Rights and Reservations
8
 
 
 
ARTICLE III
 
9
Lease Term
 
9
3.1


Term
9
3.2


Intentionally Omitted
9
 
 
 
ARTICLE IV
 
9
Condition of Premises; Alterations
9
4.1


Preparation of Premises
9
 
 
 
ARTICLE V
 
9
Annual Fixed Rent and Electricity
9
5.1


Fixed Rent
9
5.2


Payment of Electricity Charges
10
 
 
 
ARTICLE VI
 
10
Intentionally Omitted
10
6.1


Intentionally Omitted
10
6.2


Intentionally Omitted
10
 
 
 
ARTICLE VII
 
10
Landlord’s Repairs and Services and Tenant’s Escalation Payments
10
7.1


Structural Repairs
10
7.2


Other Repairs to be Made by Landlord
11
7.3


Services to be Provided by Landlord
11
7.4


Intentionally Omitted
11
7.5


Intentionally Omitted
11
7.6


No Damage
11
 
 
 
 
 
 





--------------------------------------------------------------------------------




ARTICLE VIII
 
13
Tenant’s Repairs
13
8.1


Tenant’s Repairs and Maintenance
13
 
 
 
ARTICLE IX
 
13
Alterations
 
13
9.1


Landlord’s Approval
13
9.2


Conformity of Work
14
9.3


Performance of Work, Governmental Permits and Insurance
14
9.4


Liens
15
9.5


Nature of Alterations
15
9.6


Intentionally Omitted
16
 
 
 
ARTICLE X
 
16
Intentionally Omitted
16
10.1


Intentionally Omitted
16
10.2


Intentionally Omitted
16
10.3


Intentionally Omitted
16
10.4


Intentionally Omitted
16
 
 
 
ARTICLE XI
 
16
Certain Tenant Covenants
16
 
 
 
ARTICLE XII
 
20
Assignment and Subletting
20
12.1


Restrictions on Transfer
20
12.2


Tenant’s Notice
21
12.3


Landlord’s Termination Right
21
12.4


Consent of Landlord
21
12.5


Exceptions
23
12.6


Profit on Subleasing or Assignment
24
12.7


Additional Conditions
24
 
 
 
ARTICLE XIII
 
25
Indemnity and Insurance
25
13.1


Tenant’s Indemnity
25
13.2


Tenant’s Risk
27
13.3


Tenant’s Commercial General Liability Insurance
28
13.4


Tenant’s Property Insurance
28
13.5


Tenant’s Other Insurance
29
13.6


Requirements for Tenant’s Insurance
29
13.7


Additional Insureds
30
13.8


Certificates of Insurance
30
13.9


Subtenants and Other Occupants
31
13.10


No Violation of Building Policies
31
13.11


Tenant to Pay Premium Increases
31
13.12


Landlord’s Insurance
31
13.13


Waiver of Subrogation
32




--------------------------------------------------------------------------------




13.14


Tenant’s Work
33
 
 
 
ARTICLE XIV
 
33
Fire, Casualty and Taking
33
14.1


Damage Resulting from Casualty
33
14.2


Uninsured Casualty
34
14.3


Rights of Termination for Taking
35
14.4


Award
36
 
 
 
ARTICLE XV
 
36
Default
 
36
15.1


Tenant’s Default
36
15.2


Termination; Re-Entry
37
15.3


Continued Liability; Re-Letting
38
15.4


Liquidated Damages
39
15.5


Waiver of Redemption
39
15.6


Landlord’s Default
40
 
 
 
ARTICLE XVI
 
40
Miscellaneous Provisions
40
16.1


Waiver
40
16.2


Cumulative Remedies
40
16.3


Quiet Enjoyment
41
16.4


Surrender
41
16.5


Brokerage
41
16.6


Invalidity of Particular Provisions
42
16.7


Provisions Binding, Etc.
42
16.8


Recording; Confidentiality
42
16.9


Notices and Time for Action
43
16.1


When Lease Becomes Binding and Authority
43
16.11


Paragraph Headings
44
16.12


Rights of Mortgagee
44
16.13


Rights of Ground Lessor
45
16.14


Notice to Mortgagee and Ground Lessor
45
16.15


Assignment of Rents
45
16.16


Status Report and Financial Statements
46
16.17


Self-Help
46
16.18


Holding Over
47
16.19


Entry by Landlord
47
16.2


Tenant’s Payments
47
16.21


Late Payment
48
16.22


Counterparts
48
16.23


Entire Agreement
48
16.24


Liability of the Parties
49
16.25


No Partnership
49
16.26


Security Deposit
50
16.27


Governing Law
51
16.28


Waiver of Trial by Jury
51




--------------------------------------------------------------------------------




16.29


Electronic Signatures
51




1.3
Exhibits

The following Exhibits attached hereto are a part of this Lease, are
incorporated herein by reference, and are to be treated as a part of this Lease
for all purposes. Undertakings contained in such Exhibits are agreements on the
part of Landlord and Tenant, as the case may be, to perform the obligations
stated therein to be performed by Landlord and Tenant, as and where stipulated
therein.
Exhibit A    --     Legal Description of the Prudential Center


Exhibit B    --    Work Agreement


Exhibit C    --    Landlord’s Services


Exhibit D    --    Floor Plan


Exhibit E    --    Intentionally Omitted


Exhibit F    --    Intentionally Omitted


Exhibit G    --    Intentionally Omitted


Exhibit H    --    Intentionally Omitted


Exhibit I    --    List of Mortgages


Exhibit J    --    Form of Letter of Credit


Exhibit K    --    Form of Certificate of Insurance

ARTICLE II

Premises

2.1
Demise and Lease of Premises

Landlord hereby demises and leases to Tenant, and Tenant hereby hires and
accepts from Landlord, the Premises in the Building, excluding (i) exterior
walls, exterior doors and exterior windows of the Building (other than the
interior surface thereof), (ii) the roof and roof system, (iii) the foundation
and structural components of the Building, (iv) the common utility systems and
equipment, and (v) the common stairways and stairwells, elevators and elevator
walls, mechanical rooms, electric and telephone closets, janitor closets, and
pipes, ducts, shafts, conduits, wires and appurtenant fixtures serving
exclusively or in common other parts of the Building, and if the Premises
includes less than the entire rentable area of any floor, excluding the common
corridors, elevator lobbies and toilets located on such floor.



--------------------------------------------------------------------------------







2.2
Appurtenant Rights and Reservations

Subject to Landlord’s or any other PruOwner’s right to change or alter any of
the following in Landlord’s discretion as herein provided, Tenant shall have, as
appurtenant to the Premises, the non-exclusive right to use in common with
others, but not in a manner or extent that would materially interfere with the
normal operation and use of the Building as a multi-tenant office building and
subject to reasonable rules of general applicability to tenants of the Building
from time to time made by Landlord or any other PruOwner of which Tenant is
given notice: (a) the common lobbies, corridors, stairways, and elevators of the
Building, and the pipes, ducts, shafts, conduits, wires and appurtenant meters
and equipment serving the Premises in common with others, (b) the loading areas
serving the Building and the common walkways and driveways necessary for access
to the Building, (c) if the Premises include less than the entire rentable floor
area of any floor, the common toilets, corridors and elevator lobby of such
floor and (d) the plazas and other common areas of the Prudential Center as
Landlord or any other PruOwner makes the same available from time to time; and
no other appurtenant rights and easements. Notwithstanding anything to the
contrary herein, Landlord has no obligation to allow any particular
telecommunication service provider to have access to the Building or to the
Premises. If Landlord permits such access, Landlord may condition such access
upon the payment to Landlord by the service provider of fees assessed by
Landlord in its sole discretion.


Landlord reserves for its benefit and the benefit of any other PruOwner the
right from time to time, without unreasonable interference with Tenant’s use:
(a) to install, use, maintain, repair, replace and relocate for service to the
Premises and other parts of the Building, or either, pipes, ducts, conduits,
wires and appurtenant fixtures, wherever located in the Premises or the
Building, and (b) to alter or relocate any other common facility, provided that
substitutions are substantially equivalent or better. Installations,
replacements and relocations referred to in clause (a) above shall be located so
far as practicable in the central core area of the Building, above ceiling
surfaces, below floor surfaces or within perimeter walls of the Premises. Except
in the case of emergencies or for normal cleaning and maintenance operations,
Landlord agrees to use all reasonable efforts to give, or cause such PruOwner to
give, Tenant reasonable advance notice of any of the foregoing activities which
require work in the Premises.


Landlord reserves and excepts for its benefit and the benefit of any other
PruOwner all rights of ownership and use in all respects outside the Premises,
including without limitation, the Building and all other structures and
improvements and plazas and common areas in the Prudential Center, except that
at all times during the term of this Lease Tenant shall have a reasonable means
of access from a public street to the Premises. Without limitation of the
foregoing reservation of rights by Landlord, it is understood that in its sole
discretion Landlord or any other PruOwner, as the case may be, shall have the
right to change and rearrange the plazas and other common areas, to change,
relocate and eliminate facilities therein, to erect new buildings thereon, to
permit the use of or lease all or part thereof for exhibitions and displays and
to sell, lease or dedicate all or part thereof to public use; and further that
Landlord or any other PruOwner, as the case may be, shall have the right to make
changes in, additions to and eliminations from the Building and other structures
and improvements in the Prudential Center, the Premises excepted; provided
however that Tenant, its employees, agents, clients, customers, and invitees
shall at all times



--------------------------------------------------------------------------------




have reasonable access to the Building and Premises. Landlord is not under any
obligation to permit individuals without proper building identification to enter
the Building after 6:00 p.m. No such change in the common areas shall materially
and adversely affect the use or accessibility of the Premises for the Permitted
Uses, and such changes shall at all times be consistent with the operation and
maintenance of the Building as a Class A office building in the City of Boston.

ARTICLE III

Lease Term

3.1
Term

The Term of this Lease shall be the period specified in Section 1.1 hereof as
the “Lease Term,” unless sooner terminated or extended as herein provided. The
Commencement Date of the Lease Term hereof shall be such date specified as
“Commencement Date” in Section 1.1 hereof.

3.2
Intentionally Omitted


ARTICLE IV

Condition of Premises; Alterations

4.1
Preparation of Premises

The condition of the Premises upon Landlord’s delivery along with any work to be
performed by either Landlord or Tenant shall be as set forth in the Work
Agreement attached hereto as Exhibit B and made a part hereof.

ARTICLE V

Annual Fixed Rent and Electricity

5.1
Fixed Rent

Tenant agrees to pay to Landlord, on the Commencement Date, and thereafter
monthly, in advance, on the first day of each and every calendar month during
the Original Lease Term, a sum equal to one-twelfth (1/12th) of the Annual Fixed
Rent specified in Section 1.1 hereof. Until notice of some other designation is
given, fixed rent and all other charges for which provision is herein made shall
be paid by remittance to or for the order of Boston Properties Limited
Partnership, as agent of Landlord, either (i) by ACH transfer to Bank of America
in Dallas, Texas, Bank Routing Number 111 000 012 or (ii) by mail to P.O. Box
3557, Boston, Massachusetts 02241-3557, and in the case of (i) referencing
Account Number 3756454460, Account Name of Boston Properties, LP, Tenant’s name
and the Prudential Center address. All remittances received by BOSTON PROPERTIES
LIMITED PARTNERSHIP, as agent as aforesaid, or by any subsequently designated
recipient, shall be treated as a payment to Landlord.


Annual Fixed Rent for any partial month shall be paid by Tenant to Landlord at
such rate on a pro rata basis, and, if the Commencement Date shall be other than
the first day of a calendar



--------------------------------------------------------------------------------




month, the first payment of Annual Fixed Rent which Tenant shall make to
Landlord shall be a payment equal to a proportionate part of such monthly Annual
Fixed Rent for the partial month from the Commencement Date to the first day of
the succeeding calendar month.


Additional Rent payable by Tenant on a monthly basis, as elsewhere provided in
this Lease, likewise shall be prorated, and the first payment on account thereof
shall be determined in similar fashion and shall commence on the Commencement
Date and other provisions of this Lease calling for monthly payments shall be
read as incorporating this undertaking by Tenant.


The Annual Fixed Rent and all other charges for which provision is made in this
Lease shall be paid by Tenant to Landlord without setoff, deduction or
abatement.



5.2
Payment of Electricity Charges

The Premises are separately metered for electricity, and Tenant shall pay for
all electricity charges directly to the supplier of the same. Tenant’s failure
to make payment when due to the utility company shall be considered to be a
failure in the payment of rent hereunder for which Landlord shall have all its
rights and remedies under this Lease and at law and in equity.

ARTICLE VI

Intentionally Omitted

6.1
Intentionally Omitted


6.2
Intentionally Omitted


ARTICLE VII    

Landlord’s Repairs and Services and Tenant’s Escalation Payments

7.1
Structural Repairs

Except for (a) normal and reasonable wear and use and (b) damage caused by fire
or casualty and by eminent domain, Landlord shall, throughout the Lease Term,
keep and maintain, or cause to be kept and maintained, in good order, condition
and repair the following portions of the Building in a fashion comparable to
that provided by landlords in first-class high-rise office buildings in Boston:
the structural portions of the roof, the exterior and load bearing walls, the
foundation, the structural columns and floor slabs and other structural elements
of the Building; provided however, that Tenant shall pay to Landlord, as
Additional Rent, the cost of any and all such repairs which may be required as a
result of repairs, alterations, or installations made by Tenant or any
subtenant, assignee, licensee or concessionaire of Tenant or any agent, servant,
employee or contractor of any of them or to the extent of any loss, destruction
or damage caused by the omission or negligence of Tenant, any assignee or
subtenant or any agent, servant, employee, customer, visitor or contractor of
any of them (subject in each case to Section 13.13).





--------------------------------------------------------------------------------





7.2
Other Repairs to be Made by Landlord

Except for (a) normal and reasonable wear and use and (b) damage caused by fire
or casualty and by eminent domain, and except as otherwise provided in this
Lease, Landlord agrees to keep and maintain, or cause to be kept and maintained,
in good order, condition and repair the common areas and facilities of the
Building, including heating, ventilating, air conditioning, plumbing and other
Building systems equipment servicing the Premises, except that Landlord shall in
no event be responsible to Tenant for (a) the condition of glass in and about
the Premises (other than for glass in exterior walls for which Landlord shall be
responsible unless the damage thereto is attributable to Tenant’s negligence or
misuse, in which event the responsibility therefor shall, subject to Section
13.13, be Tenant’s), or (b) any condition in the Premises or the Building caused
by any act or neglect of Tenant or any agent, employee, contractor, assignee,
subtenant, licensee, concessionaire or invitee of Tenant (for which Tenant shall
be responsible, subject to Section 13.13). Without limitation, Landlord shall
not be responsible to make any improvements or repairs to the Building or the
Premises other than as expressly provided in Section 7.1 or in this Section 7.2,
unless expressly otherwise provided in this Lease. Landlord agrees to operate
and maintain the Building in accordance with applicable laws.



7.3
Services to be Provided by Landlord

In addition, and except as otherwise provided in this Lease and subject to (i)
provisions for reimbursement by Tenant as contained in Exhibit C hereto and (ii)
Tenant’s responsibilities in regard to electricity as provided in Section 5.2,
Landlord agrees to furnish services, utilities, facilities and supplies as set
forth in said Exhibit C equal in quality comparable to those customarily
provided by landlords in high quality buildings in Boston. In addition, Landlord
agrees to furnish, at Tenant’s expense, reasonable additional Building operation
services which are usual and customary in similar Class A office buildings in
Boston, Massachusetts, and such additional special services as may be requested
by Tenant in writing and mutually agreed upon by Landlord and Tenant, upon
reasonable and equitable rates from time to time established by Landlord. Tenant
agrees to pay to Landlord, as Additional Rent, the cost of any such additional
Building services requested by Tenant in writing and for the cost of any
additions, alterations, improvements or other work performed by Landlord in the
Premises at the request of Tenant within thirty (30) days after being billed
therefor.



7.4
Intentionally Omitted


7.5
Intentionally Omitted


7.6
No Damage

(a) Except as may be otherwise specifically provided in this Lease, Landlord
shall not be liable to Tenant for any compensation or reduction of rent by
reason of inconvenience or annoyance or for loss of business arising from the
necessity of Landlord or its agents entering the Premises for any purposes in
this Lease authorized, or for repairing the Premises or any portion of the
Building or Prudential Center however the necessity may occur. In case Landlord
is prevented or delayed from making any repairs, alterations or improvements, or
furnishing any services or performing any other covenant or duty to be performed
on Landlord’s part, by reason of any



--------------------------------------------------------------------------------




cause beyond Landlord’s reasonable control, including, without limitation, by
reason of Force Majeure (as defined in Section 14.1 hereof) or for any cause due
to any act or neglect of Tenant or Tenant’s servants, agents, employees,
licensees or any person claiming by, through or under Tenant, Landlord shall not
be liable to Tenant therefor, nor, except as expressly otherwise provided in
this Lease, shall Tenant be entitled to any abatement or reduction of rent by
reason thereof, or right to terminate this Lease, nor shall the same give rise
to a claim in Tenant’s favor that such failure constitutes actual or
constructive, total or partial, eviction from the Premises. Landlord shall
nonetheless use reasonable efforts to mitigate the adverse impact of any such
event on Tenant’s use and enjoyment of the Premises to the extent it is within
Landlord’s reasonable ability to do so under the circumstances.


(b) Landlord reserves the right to stop any service or utility system, when
necessary by reason of accident or emergency, or until necessary repairs have
been completed; provided, however, that in each instance of stoppage, Landlord
shall exercise reasonable diligence to eliminate the cause thereof. Except in
case of emergency repairs, Landlord will give Tenant reasonable advance notice
of any contemplated stoppage and will use reasonable efforts to avoid
unnecessary inconvenience to Tenant by reason thereof.


(c) Notwithstanding anything to the contrary in this Lease contained, if due to
(x) any repairs, alterations, replacements, improvements made by Landlord, (y)
Landlord’s failure to make any repairs, alterations, or improvements required to
be made by Landlord hereunder, or to provide any service required to be provided
by Landlord hereunder or (z) the failure of electrical, heating, ventilating,
air conditioning or all elevator service to the Premises (any or all of the
foregoing, a “Service Interruption”) , any portion of the Premises becomes
untenantable so that for the Premises Untenantability Cure Period, as
hereinafter defined, the continued operation in the ordinary course of Tenant’s
business is materially adversely affected, then, provided that Tenant ceases to
use the affected portion of the Premises for the conduct of Tenant’s business
during the entirety of the Premises Untenantability Cure Period by reason of
such untenantability, and that such untenantability and Landlord’s inability to
cure such condition is not caused by the fault or neglect of Tenant or Tenant’s
agents, employees or contractors, Annual Fixed Rent shall thereafter be abated
in proportion to such untenantability and its impact on the continued operation
in the ordinary course of Tenant’s business until the day such Service
Interruption is completely corrected.


(d) For the purposes hereof, the “Premises Untenantability Cure Period” shall be
defined as five (5) consecutive business days after Landlord’s receipt of
written notice from Tenant of the Service Interruption, provided however, that
the Premises Untenantability Cure Period shall be ten (10) consecutive business
days after Landlord’s receipt of written notice from Tenant of such Service
Interruption if either the condition was caused by causes beyond Landlord’s
control or Landlord is unable to cure such condition as the result of causes
beyond Landlord’s control. The provisions of Section 7.6(c) shall not apply in
the event of untenantability caused by fire, casualty or eminent domain (which
are addressed separately in this Lease).


(e) The remedies set forth in this Section 7.6 shall be Tenant's sole remedies
on account of a Service Interruption.



--------------------------------------------------------------------------------





ARTICLE VIII

Tenant’s Repairs

8.1
Tenant’s Repairs and Maintenance

Tenant covenants and agrees that, from and after the date that possession of the
Premises is delivered to Tenant and until the end of the Lease Term, Tenant will
keep neat and clean and maintain in good order, condition and repair the
Premises and every part thereof, excepting only for reasonable wear and tear and
those repairs for which Landlord is responsible under the terms of Article VII
of this Lease and damage by fire or casualty and as a consequence of the
exercise of the power of eminent domain. Tenant shall not permit or commit any
waste, and (subject to Section 13.13) Tenant shall be responsible for the cost
of repairs which may be made necessary by reason of damages to common areas in
the Building or Prudential Center by Tenant, Tenant’s agents, employees,
contractors, sublessees, licensees, concessionaires or invitees. Tenant shall
maintain all its equipment, furniture and furnishings in good order and repair.


If repairs are required to be made by Tenant pursuant to the terms hereof,
Landlord may demand that Tenant make the same forthwith, and if Tenant refuses
or neglects to commence such repairs and complete the same with reasonable
dispatch after such demand, Landlord may (but shall not be required to do so)
make or cause such repairs to be made and shall not be responsible to Tenant for
any loss or damage that may accrue to Tenant’s stock or business by reason
thereof. If Landlord makes or causes such repairs to be made, Tenant agrees that
Tenant will pay to Landlord, within thirty (30) days after receipt of any
invoice therefor, as Additional Rent the reasonable cost thereof together with
interest thereon at the rate specified in Section 16.21, and if Tenant shall
default in such payment, Landlord shall have the remedies provided for
non-payment of rent or other charges payable hereunder.

ARTICLE IX

Alterations

9.1
Landlord’s Approval

Tenant covenants and agrees not to make alterations, additions or improvements
to the Premises, whether before or during the Lease Term, except in accordance
with plans and specifications therefor first approved by Landlord in writing,
which approval shall not be unreasonably withheld, conditioned or delayed.
However, Landlord’s determination of matters relating to aesthetic issues
relating to alterations, additions or improvements which are visible outside the
Premises shall be in Landlord’s sole discretion. Without limiting such standard,
Landlord shall not be deemed unreasonable:


(a)
for withholding approval of any alterations, additions or improvements which (i)
in Landlord’s opinion might affect any structural or exterior element of the
Building, any area or element outside of the Premises or any facility or base
building mechanical system serving any area of the Building outside of the
Premises, or (ii) involve or affect the exterior design, size, height or other
exterior




--------------------------------------------------------------------------------




dimensions of the Building, or (iii) enlarge the Rentable Floor Area of the
Premises, or (iv) are inconsistent, in Landlord’s judgment, with alterations
satisfying Landlord’s standards for new alterations in the Building, or (v) will
require unusual expense to readapt the Premises to normal office use on Lease
termination or increase the cost of construction or of insurance or taxes on the
Building or of the services called for by Section 7.3 unless Tenant first gives
assurance reasonably acceptable to Landlord for payment of such increased cost
and that such readaptation will be made prior to such termination without
expense to Landlord.


(b)
for making its approval conditional on Tenant’s agreement to restore the
Premises to its condition prior to such alteration, addition, or improvement at
the expiration or earlier termination of the Lease Term. Subject to Section
9.5(b)(i), Landlord agrees that Tenant shall not be required to remove any
alteration, addition or improvement made in the Premises prior to the date of
execution of this Lease.



Landlord’s review and approval of any such plans and specifications or under
Exhibit B and consent to perform work described therein shall not be deemed an
agreement by Landlord that such plans, specifications and work conform with
applicable Legal Requirements and requirements of insurers of the Building and
the other requirements of the Lease with respect to Tenant’s insurance
obligations (herein called “Insurance Requirements”) nor deemed a waiver of
Tenant’s obligations under this Lease with respect to applicable Legal
Requirements and Insurance Requirements nor impose any liability or obligation
upon Landlord with respect to the completeness, design sufficiency or compliance
of such plans, specifications and work with applicable Legal Requirements and
Insurance Requirements. Further, Tenant acknowledges that Tenant is acting for
its own benefit and account, and that Tenant shall not be acting as Landlord’s
agent in performing any work in the Premises, accordingly, no contractor,
subcontractor or supplier shall have a right to lien Landlord’s interest in the
Prudential Center in connection with any such work. Within 30 days after receipt
of an invoice from Landlord, Tenant shall pay to Landlord, as a fee for
Landlord’s review of any plans or work (excluding any review respecting initial
improvements performed pursuant to Exhibit B for which a fee had previously been
paid but including any review of plans or work relating to any assignment or
subletting), as Additional Rent, an amount equal to the sum of : (i) $150.00 per
hour, plus (ii) third party expenses incurred by Landlord to review Tenant’s
plans and Tenant’s work.



9.2
Conformity of Work

Tenant covenants and agrees that any alterations, additions, improvements or
installations made by it to or upon the Premises shall be done in a good and
workmanlike manner and in compliance with all applicable Legal Requirements and
Insurance Requirements now or hereafter in force, that materials of first and
otherwise good quality shall be employed therein, that the structure of the
Building shall not be endangered or impaired thereby and that the Premises shall
not be diminished in value thereby.





--------------------------------------------------------------------------------





9.3    Performance of Work, Governmental Permits and Insurance
All of Tenant’s alterations and additions and installation of furnishings shall
be coordinated with any work being performed by or for Landlord and in such
manner as to maintain harmonious labor relations and not to damage the Building
or Prudential Center or interfere with Building construction or operation and,
except for installation of furnishings, shall be performed by Landlord’s general
contractor or by contractors or workers first approved by Landlord, such
approval not to be unreasonably withheld, delayed or conditioned. Except for
work by Landlord’s general contractor, Tenant shall procure all necessary
governmental permits before making any repairs, alterations, other improvements
or installations. Subject to Section 13.13, Tenant agrees to save harmless and
indemnify Landlord from any and all injury, loss, claims or damage to any person
or property occasioned by or arising out of the doing of any such work whether
the same be performed prior to or during the Term of this Lease. At Landlord’s
election, Tenant shall cause its contractor to maintain a payment and
performance bond in such amount and with such companies as Landlord shall
reasonably approve. In addition, Tenant shall cause each contractor to carry
insurance in accordance with Section 13.14 hereof and to deliver to Landlord
certificates of all such insurance. Tenant shall also prepare and submit to
Landlord a set of as-built plans, in both print and electronic forms, showing
such work performed by Tenant to the Premises promptly after any such
alterations, improvements or installations are substantially complete and
promptly after any wiring or cabling for Tenant’s computer, telephone and other
communications systems is installed by Tenant or Tenant’s contractor. Without
limiting any of Tenant’s obligations hereunder, Tenant shall be responsible, as
Additional Rent, for the costs of any alterations, additions or improvements in
or to the Building that are required in order to comply with Legal Requirements
as a result of any work performed by Tenant. Landlord shall have the right to
provide reasonable rules and regulations relative to the performance of any
alterations, additions, improvements and installations by Tenant hereunder and
Tenant shall abide by all such reasonable rules and regulations and shall cause
all of its contractors to so abide including, without limitation, payment for
the costs of using Building services. Tenant acknowledges and agrees that
Landlord shall be the owner of any additions, alterations and improvements in
the Premises or the Building to the extent paid for by Landlord.



9.4
Liens

Tenant covenants and agrees to pay promptly when due the entire cost of any work
done on the Premises by Tenant, its agents, employees or contractors, and not to
cause or permit any liens for labor or materials performed or furnished in
connection therewith to attach to the Premises or the Building or the Prudential
Center and immediately to discharge any such liens which may so attach.



9.5
Nature of Alterations

All work, construction, repairs, alterations, other improvements or
installations made to or upon the Premises (including, but not limited to, the
construction performed by Landlord under Article IV), shall become part of the
Premises and shall become the property of Landlord and remain upon and be
surrendered with the Premises as a part thereof upon the expiration or earlier
termination of the Lease Term, except as follows:





--------------------------------------------------------------------------------




(a)
All trade fixtures whether by law deemed to be a part of the realty or not,
installed at any time or times by Tenant or any person claiming under Tenant
shall remain the property of Tenant or persons claiming under Tenant and may be
removed by Tenant or any person claiming under Tenant at any time or times
during the Lease Term or any occupancy by Tenant thereafter and shall be removed
by Tenant at the expiration or earlier termination of the Lease Term if so
requested by Landlord. Tenant shall repair any damage to the Premises occasioned
by the removal by Tenant or any person claiming under Tenant of any such
property from the Premises.



(b)
At the expiration or earlier termination of the Lease Term, Tenant shall remove:
(i) any wiring, cables or other installations appurtenant thereto for Tenant’s
computer, telephone and other communication systems and equipment whether
located in the Premises or in any other portion of the Building, including all
risers (collectively, “Cable”), unless Landlord notifies Tenant in writing that
such Cable shall remain in the Premises, and (ii) any alterations, additions and
improvements made with Landlord’s consent during the Lease Term for which such
removal was made a condition of such consent under Section 9.1(b). Upon such
removal Tenant shall restore the Premises to their condition prior to such
alterations, additions and improvements and repair any damage occasioned by such
removal and restoration.



(c)
If Tenant shall make any alterations, additions or improvements to the Premises
for which Landlord’s approval is required under Section 9.1 without obtaining
such approval, then at Landlord’s request at any time during the Lease Term, and
at any event at the expiration or earlier termination of the Lease Term, Tenant
shall remove such alterations, additions and improvements and restore the
Premises to their condition prior to same and repair any damage occasioned by
such removal and restoration. Nothing herein shall be deemed to be a consent to
Tenant to make any such alterations, additions or improvements, the provisions
of Section 9.1 being applicable to any such work.




9.6
Intentionally Omitted


ARTICLE X

Intentionally Omitted

10.1
Intentionally Omitted




10.2
Intentionally Omitted






--------------------------------------------------------------------------------





10.3
Intentionally Omitted




10.4
Intentionally Omitted


ARTICLE XI

Certain Tenant Covenants
Tenant covenants and agrees to the following during the Lease Term and for such
further time as Tenant occupies any part of the Premises:


11.1
To pay when due all Annual Fixed Rent and Additional Rent and all charges for
utility services rendered to the Premises and service inspections therefor
except as otherwise provided in Exhibit C and, as further Additional Rent, all
charges for additional and special services rendered pursuant to Section 7.3. In
the event Tenant pays any utilities for the Premises directly to the utility
company or provider, Tenant shall grant Landlord access to Tenant’s account with
such utility company or provider so that Landlord can review the utility bills
relating to the Premises.



11.2
To use and occupy the Premises for the Permitted Use only, and not to injure or
deface the Premises or the Building or Prudential Center and not to permit in
the Premises any auction sale, vending machine or flammable fluids or chemicals,
or nuisance, or the emission from the Premises of any objectionable noise or
odor, nor to permit in the Premises anything which would in any way result in
the leakage of fluid or the growth of mold, and not to use or devote the
Premises or any part thereof for any purpose other than the Permitted Use, nor
any use thereof which is inconsistent with the maintenance of the Building as an
office building of the first-class in the quality of its maintenance, use and
occupancy, or which is improper, offensive, contrary to law or ordinance or
liable to invalidate or increase the premiums for any insurance on the Building
or its contents or liable to render necessary any alteration or addition to the
Building. Further, (i) Tenant shall not, nor shall Tenant permit its employees,
invitees, agents, independent contractors, contractors, assignees or subtenants
to, keep, maintain, store or dispose of (into the sewage or waste disposal
system or otherwise) or engage in any activity which might produce or generate
any substance which is or may hereafter be classified as a hazardous material,
waste or substance (collectively “Hazardous Materials”), under federal, state or
local laws, rules and regulations, including, without limitation, 42 U.S.C.
Section 6901 et seq., 42 U.S.C. Section 9601 et seq., 42 U.S.C. Section 2601 et
seq., 49 U.S.C. Section 1802 et seq. and Massachusetts General Laws, Chapter 21E
and the rules and regulations promulgated under any of the foregoing, as such
laws, rules and regulations may be amended from time to time (collectively
“Hazardous Materials Laws”), (ii) Tenant shall immediately notify Landlord of
any incident in, on or about the Premises, the Building or the Prudential Center
that would require the filing of a notice under any Hazardous Materials Laws,
(iii) Tenant shall comply and shall cause its employees, invitees, agents,
independent contractors, contractors, assignees and subtenants to comply with
each of the foregoing and (iv) Landlord shall have the right to make such
inspections (including testing) as Landlord shall elect from time to time to
determine that Tenant is complying with the foregoing. The inspections and
testing referred to in clause (iv) shall be at




--------------------------------------------------------------------------------




Landlord's sole cost and expense, unless it is discovered that Tenant is in
violation of its obligations hereunder with respect to Hazardous Materials,
whereupon the cost of such inspection and testing shall be paid by Tenant to
Landlord within thirty (30) days after demand therefor, in addition to
Landlord's other remedies hereunder. Notwithstanding the foregoing, Tenant may
use normal amounts and types of substances typically used for office uses,
provided that Tenant uses such substances in the manner which they are normally
used, and in compliance with all Hazardous Materials Laws and other applicable
laws, ordinances, bylaws, rules and regulations, and Tenant obtains and complies
with all permits required by Hazardous Materials Laws or any other laws,
ordinances, bylaws, rules or regulations prior to the use or presence of any
such substances in the Premises.


11.3
Not to obstruct in any manner any portion of the Building not hereby leased or
any portion thereof or of the Prudential Center used by Tenant in common with
others; not without prior consent of Landlord to permit the painting or placing
of any signs, curtains, blinds, shades, awnings, aerials or flagpoles, or the
like, visible from outside the Premises; and to comply with all reasonable rules
and regulations or the requirements of any customer handbook currently in
existence or hereafter implemented, of which Tenant has been given notice, for
the care and use of the Building and the Prudential Center and their facilities
and approaches, but Landlord shall not be liable to Tenant for the failure of
other occupants of the Building to conform to such rules and regulations. If and
to the extent there is any conflict between the provisions of this Lease and any
rules and regulations or customer handbook for the Building, the provisions of
this Lease shall control.



11.4
To comply with all applicable Legal Requirements now or hereafter in force
regarding the operation of Tenant’s business and the use, condition,
configuration and occupancy of the Premises, including without limitation, all
applicable standards and regulations of the Federal Occupational Safety and
Health Administration (“OSHA Requirements”), which obligation shall include
ensuring that all contractors (including sub-contractors) that Tenant utilizes
to perform work in the Premises comply with OSHA Requirements and that all
required training is provided for such work. In addition, Tenant shall, at its
sole cost and expense, promptly comply with any Legal Requirements that relate
to the Base Building (as hereinafter defined), but only to the extent such
obligations are triggered by Tenant’s use of the Premises, other than for
general office use, or alterations, additions or improvements in the Premises
performed or requested by Tenant. “Base Building” shall include the structural
portions of the Building, the public restrooms and the Building mechanical,
electrical and plumbing systems and equipment located in the internal core of
the Building on the floor or floors on which the Premises are located. Tenant
shall promptly pay all fines, penalties and damages that may arise out of or be
imposed because of its failure to comply with the provisions of this Section
11.4.



11.5
Not to place a load upon any floor in the Premises exceeding an average rate of
70 pounds of live load (including partitions) per square foot of floor area; and
not to move any safe, vault or other heavy equipment in, about or out of the
Premises except in such manner and at such time as Landlord shall in each
instance authorize. Tenant’s business machines and mechanical equipment shall be
placed and maintained by Tenant at Tenant’s expense in settings sufficient to
absorb and prevent vibration or noise that may be transmitted to the Building
structure or to any other space in the Building.




--------------------------------------------------------------------------------






11.6
To pay promptly when due all taxes which may be imposed upon personal property
(including, without limitation, fixtures and equipment) in the Premises to
whomever assessed.



11.7
To pay, as Additional Rent, all reasonable costs, counsel and other fees
incurred by Landlord in connection with the successful enforcement by Landlord
of any obligations of Tenant under this Lease or in connection with any
bankruptcy case involving Tenant or any guarantor.



11.8
To comply with all applicable Legal Requirements now or hereafter in force which
shall impose a duty on Landlord or Tenant relating to or as a result of the use
or occupancy of the Premises; provided that Tenant shall not be required to make
any alterations or additions to the structure, roof, exterior and load bearing
walls, foundation, structural floor slabs and other structural elements of the
Building unless the same are required by such Legal Requirements as a result of
or in connection with Tenant’s use or occupancy of the Premises beyond normal
use of space of this kind. Tenant shall promptly pay all fines, penalties and
damages that may arise out of or be imposed because of its failure to comply
with the provisions of this Section 11.8.



11.9
The word “Prudential” alone or in any combination (other than “Prudential
Center”) shall not be used by the Tenant for any purpose whatsoever. Tenant
shall not use the words “Prudential Center” other than as part of the business
address of Tenant and then only in such manner as will not appear to be part of
Tenant’s name. Tenant shall not use the words “Prudential Center” in any manner
which is undignified, confusing, detrimental or misleading in Landlord’s opinion
and shall give no greater prominence to the words “Prudential Center” than to
any other part of the business address of Tenant and shall give less prominence
to the words “Prudential Center” than to Tenant’s name. The Tenant shall not
utilize signage or advertising which contains (a) any description of the
Prudential Center or the description of the location of the Premises other than
“Prudential Center,” “at Prudential Center,” or an official street address such
as “Boylston Street” or “Huntington Avenue” or a regional locator such as
“Boston” or “Back Bay” and (b) any name of a building, space or area within the
Prudential Center other than “Prudential Tower” if Tenant is located within the
Prudential Tower in order to describe the location of the Premises.



In order to reduce peak-hour trip generation of employees at the Prudential
Center, the Landlord encourages all employers at the Prudential Center to adopt
flexible work schedules for its employees. The Landlord encourages all employers
at the Prudential Center to participate in the Corporate Pass Program of the
Massachusetts Bay Transit Authority which is designed to encourage the use of
mass transit by persons working in Boston. As of June 1988, one hundred and
twenty-five greater Boston companies provided subsidies for the purchase by
their employees of monthly transit passes through this program with subsidies
ranging from 10% to 100% of the cost of the transit pass. The provision of
transit pass subsidies may also offer certain benefits to employers under tax
law. The Landlord encourages all employers at the Prudential Center to
participate in this program and to inform their employees of the benefits of
using monthly transit passes.


11.10
Any vendors engaged by Tenant to perform services in or to the Premises
including, without limitation, janitorial contractors and moving contractors
shall be coordinated with any work being performed by or for Landlord and in
such manner as to maintain harmonious labor




--------------------------------------------------------------------------------




relations and not to damage the Building or Prudential Center or interfere with
Building construction or operation and shall be performed by vendors first
approved by Landlord.


11.11
As an inducement to Landlord to enter into this Lease, Tenant hereby represents
and warrants that: (i) Tenant is not, nor is it owned or controlled directly or
indirectly by, any person, group, entity or nation named on the Specially
Designated Nationals and Blocked Persons List maintained by the Office of
Foreign Assets Control of the United States Treasury (“OFAC”) (any such person,
group, entity or nation being hereinafter referred to as a “Prohibited Person”);
(ii) Tenant is not (nor is it owned, controlled, directly or indirectly, by any
person, group, entity or nation which is) acting directly or indirectly for or
on behalf of any Prohibited Person; and (iii) Tenant (and any person, group, or
entity which Tenant controls, directly or indirectly) has not conducted nor will
conduct business nor has engaged nor will engage in any transaction or dealing
with any Prohibited Person that either may cause or causes Landlord to be in
violation of any OFAC rule or regulation, including without limitation any
assignment of this Lease or any subletting of all or any portion of the
Premises. In connection with the foregoing, it is expressly understood and
agreed that (x) any breach by Tenant of the foregoing representations and
warranties shall be deemed an immediate Event of Default by Tenant under Section
15.1(d) of this Lease (without the benefit of notice or grace) and shall be
covered by the indemnity provisions of Section 13.1 below, and (y) the
representations and warranties contained in this subsection shall be continuing
in nature and shall survive the expiration or earlier termination of this Lease.
Notwithstanding anything contained herein to the contrary, for the purposes of
this Section 11.11 the phrase “owned or controlled directly or indirectly by any
person, group, entity or nation” and all similar such phrases shall not include
any shareholder of Tenant.


ARTICLE XII

Assignment and Subletting

12.1
Restrictions on Transfer

Except as otherwise expressly provided herein, Tenant covenants and agrees that
it shall not assign, mortgage, pledge, hypothecate or otherwise transfer this
Lease and/or Tenant’s interest in this Lease or sublet (which term, without
limitation, shall include granting of concessions, licenses or the like) the
whole or any part of the Premises. If and so long as Tenant is a corporation and
has fewer than five hundred (500) shareholders, the stock in which is not
publicly traded on a regulated exchange, or a limited liability company or a
partnership, an assignment, within the meaning of this Article XII, shall be
deemed to include one or more sales or transfers of stock or membership or
partnership interests, by operation of law or otherwise, or the issuance of new
stock or membership or partnership interests, by which an aggregate of more than
fifty percent (50%) of Tenant’s stock or membership or partnership interests
shall be vested in a party or parties who are not stockholders or members or
partners as of the date hereof (a “Majority Interest Transfer”). For the purpose
of this Section 12.1, ownership of stock or membership or partnership interests
shall be determined in accordance with the principles set forth in Section 544
of the Internal Revenue Code of 1986, as amended from time to time, or the
corresponding provisions of any subsequent law. In addition, the following shall
be deemed an assignment within the meaning of this Article XII: (a) the merger
or consolidation of Tenant into



--------------------------------------------------------------------------------




or with any other entity, or the sale of all or substantially all of its assets,
and (b) the establishment by the Tenant or a permitted successor or assign of
one or more series of (1) members, managers, limited liability company interests
or assets, which may have separate rights, powers or duties with respect to
specified property or obligations of the Tenant (or such successor or assignee)
or profits or losses associated with specified property or obligations of the
Tenant (or such successor or assignee), pursuant to §18-215 of the Delaware
Limited Liability Company Act, as amended, or similar laws of other states or
otherwise, or (2) limited partners, general partners, partnership interests or
assets, which may have separate rights, powers or duties with respect to
specified property or obligations of the Tenant (or such successor or assignee)
or profits or losses associated with specified property or obligations of the
Tenant (or such successor or assignee) pursuant to §17-218 of the Delaware
Revised Uniform Limited Partnership Act, as amended, or similar laws of other
states or otherwise (a “Series Reorganization”). Any assignment, mortgage,
pledge, hypothecation, transfer or subletting not expressly permitted in or
consented to by Landlord under this Article XII shall, at Landlord’s election,
be void; shall be of no force and effect; and shall confer no rights on or in
favor of third parties. In addition, Landlord shall be entitled to seek specific
performance of or other equitable relief with respect to the provisions hereof.
The limitations of this Section 12.1 shall be deemed to apply to any
guarantor(s) of this Lease.



12.2
Tenant’s Notice

Notwithstanding the provisions of Section 12.1 above, in the event Tenant
desires to assign this Lease or to sublet the whole (but not part) of the
Premises (no partial subletting being permitted other than as provided in
Section 12.5 below), Tenant shall give Landlord notice (the “Proposed Transfer
Notice”) of any proposed sublease or assignment, and said notice shall specify
the provisions of the proposed assignment or subletting, including (a) the name
and address of the proposed assignee or subtenant, (b) in the case of a proposed
assignment or subletting pursuant to Section 12.4 below, such information as to
the proposed assignee’s or proposed subtenant’s net worth and financial
capability and standing as may reasonably be required for Landlord to make the
determination referred to in said Section 12.4 (provided, however, that Landlord
shall hold such information confidential having the right to release same to its
officers, accountants, attorneys and mortgage lenders on a confidential basis),
(c) all of the terms and provisions upon which the proposed assignment or
subletting is to be made, (d) in the case of a proposed assignment or subletting
pursuant to Section 12.4 below, all other information necessary to make the
determination referred to in said Section 12.4 and (e) in the case of a proposed
assignment or subletting pursuant to Section 12.5 below, such information as may
be reasonably required by Landlord to determine that such proposed assignment or
subletting complies with the requirements of said Section 12.5.



12.3
Landlord’s Termination Right

Landlord shall have the right at its sole option, to be exercised within thirty
(30) days after receipt of Tenant’s Proposed Transfer Notice (the “Acceptance
Period”), to terminate this Lease as of a date specified in a notice to Tenant,
which date shall not be earlier than sixty (60) days nor later than one hundred
and twenty (120) days after Landlord’s notice to Tenant; provided, however, that
upon the termination date as set forth in Landlord’s notice, all obligations
relating



--------------------------------------------------------------------------------




to the period after such termination date (but not those relating to the period
before such termination date) shall cease and promptly upon being billed
therefor by Landlord, Tenant shall make final payment of all Annual Fixed Rent
and Additional Rent due from Tenant through the termination date. In the event
that Landlord shall not exercise its termination rights as aforesaid, or shall
fail to give any or timely notice pursuant to this Section the provisions of
Sections 12.4, 12.6 and 12.7 shall be applicable. This Section 12.3 shall not be
applicable to an assignment or sublease pursuant to Section 12.5.



12.4
Consent of Landlord

Notwithstanding the provisions of Section 12.1 above, but subject to the
provisions of this Section 12.4 and the provisions of Sections 12.6 and 12.7
below, in the event that Landlord shall not have exercised the termination right
as set forth in Section 12.3, or shall have failed to give any or timely notice
under Section 12.3, then for a period of ninety (90) days (i) after the receipt
of Landlord’s notice stating that Landlord does not elect the termination right,
or (ii) after the expiration of the Acceptance Period, in the event Landlord
shall not give any or timely notice under Section 12.3 as the case may be,
Tenant shall have the right to assign this Lease or sublet the whole (but not
part) of the Premises in accordance with the Proposed Transfer Notice provided
that, in each instance, Tenant first obtains the express prior written consent
of Landlord, which consent shall not be unreasonably withheld or delayed.


Without limiting the foregoing standard, Landlord shall not be deemed to be
unreasonably withholding its consent to such a proposed assignment or subleasing
if:


(a)
the proposed assignee or subtenant is an occupant of the Building or elsewhere
in the Prudential Center or is (or within the previous sixty (60) days has been)
in active negotiation with Landlord or an affiliate of Landlord for premises in
the Building or elsewhere in the Prudential Center or is not of a character
consistent with the operation of a first class office building (by way of
example Landlord shall not be deemed to be unreasonably withholding its consent
to an assignment or subleasing to any governmental or quasi-governmental
agency), or



(b)
the proposed assignee or subtenant is not of good character and reputation, or



(c)
the proposed assignee or subtenant does not possess adequate financial
capability to perform the Tenant obligations as and when due or required, or



(d)
the assignee or subtenant proposes to use the Premises (or part thereof) for a
purpose other than the purpose for which the Premises may be used as stated in
Section 1.1 hereof, or



(e)
the character of the business to be conducted or the proposed use of the
Premises by the proposed subtenant or assignee shall (i) be likely to




--------------------------------------------------------------------------------




increase Operating Expenses for the Building beyond that which Landlord now
incurs for use by Tenant; (ii) be likely to increase the burden on elevators or
other Building systems or equipment over the burden generated by normal and
customary office usage; or (iii) violate or be likely to violate any provisions
or restrictions contained herein relating to the use or occupancy of the
Premises, or


(f)
there shall be existing an Event of Default (defined in Section 15.1) or there
have been three (3) or more Event of Default occurrences during the Term, or



(g)
the proposed rent and other charges to be payable by the proposed assignee or
subtenant are less than the market rent and other charges for first class office
space for properties of a similar character in the Boston Downtown market, or



(h)
any part of the rent payable under the proposed assignment or sublease shall be
based in whole or in part on the income or profits derived from the Premises or
if any proposed assignment or sublease shall potentially have any adverse effect
on the real estate investment trust qualification requirements applicable to
Landlord and its affiliates, or



(i)
the holder of any mortgage or ground lease on property which includes the
Premises does not approve of the proposed assignment or sublease, or



(j)
due to the identity or business of a proposed assignee or subtenant, such
approval would cause Landlord to be in violation of any covenant or restriction
contained in another lease or other agreement affecting space in the Building or
elsewhere in the Prudential Center, or



(k)
Landlord receives the Proposed Transfer Notice within the last six (6) months of
the Term of the Lease, or



(l)
Landlord or an affiliate of Landlord has office space similar in size to the
Premises available to lease in the Prudential Center.



If Landlord shall consent to the proposed assignment or subletting, as the case
may be, then, in such event, Tenant may thereafter sublease (the whole but not
part of the Premises) or assign pursuant to Tenant’s notice, as given hereunder;
provided, however, that if such assignment or sublease shall not be executed and
delivered to Landlord within ninety (90) days after the date of Landlord’s
consent, the consent shall be deemed null and void and the provisions of Section
12.2 shall be applicable.





--------------------------------------------------------------------------------





12.5
Exceptions

Notwithstanding the provisions of Sections 12.1, 12.3 and 12.4 above, but
subject to the provisions of Section 12.2 above and Section 12.7 below, Tenant
shall have the right:
     
(x)
to assign this Lease or to sublet the Premises (in whole or in part) to any
other entity (the “Successor Entity”) (i) which controls or is controlled by
Tenant or Tenant’s parent corporation or which is under common control with
Tenant, provided that such transfer or transaction is for a legitimate regular
business purpose of Tenant other than a transfer of Tenant’s interest in this
Lease, or (ii) which purchases all or substantially all of the assets of Tenant,
or (iii) which purchases all or substantially all of the stock of (or other
ownership or membership interests in) Tenant or (iv) which merges or combines
with Tenant, or



(y)
to effect a Series Reorganization, or



(z)
to engage in a Majority Interest Transfer,

 
provided that in any of the foregoing events as described in clauses (y) or (z)
above the transaction is for a legitimate business purpose of Tenant other than
the limitation or segregation of the liabilities of Tenant, and provided further
that in any of the foregoing events as described in clauses (x), (y) and (z),
the entity to which this Lease is so assigned or which so sublets the Premises
or the series established by the Series Reorganization has a credit worthiness
(e.g. net assets on a pro forma basis using generally accepted accounting
principles consistently applied and using the most recent financial statements)
which is the same or better than the Tenant as of the date of this Lease (the
foregoing transferees referred to, individually or collectively, as a “Permitted
Transferee”). Except in cases of statutory merger or a Series Reorganization, in
which case the surviving entity in the merger or the series to which this Lease
has been designated shall be liable as the Tenant under this Lease, Tenant shall
continue to remain fully liable under this Lease, on a joint and several basis
with the Permitted Transferee. If any parent, affiliate or subsidiary of Tenant
to which this Lease is assigned or the Premises sublet (in whole or in part)
shall cease to be such a parent, affiliate or subsidiary, such cessation shall
be considered an assignment or subletting requiring Landlord’s consent.



12.6
Profit on Subleasing or Assignment

In the case of any assignment or subleasing as to which Landlord may consent
(other than an assignment or subletting permitted under Section 12.5 above) such
consent shall be upon the express and further condition, covenant and agreement,
and Tenant hereby covenants and agrees that, in addition to the Annual Fixed
Rent, Additional Rent and other charges to be paid pursuant to this Lease, fifty
percent (50%) of the “Assignment/Sublease Profits” (hereinafter defined), if
any, shall be paid to Landlord. The “Assignment/Sublease Profits” shall be the
excess, if any, of (a) the “Assignment/Sublease Net Revenues” as hereinafter
defined over (b) the Annual Fixed Rent and Additional Rent and other charges
provided in this Lease (provided, however, that for the purpose of calculating
the Assignment/Sublease Profits in the case of a sublease, appropriate
proportions in the applicable Annual Fixed Rent, Additional Rent and other
charges under this



--------------------------------------------------------------------------------




Lease shall be made based on the percentage of the Premises subleased and on the
terms of the sublease). The “Assignment/Sublease Net Revenues” shall be the
fixed rent, additional rent and all other charges and sums payable either
initially or over the term of the sublease or assignment plus all other profits
and increases to be derived by Tenant as a result of such subletting or
assignment, less the reasonable costs of Tenant incurred in such subleasing or
assignment (the definition of which shall be limited to brokerage commissions,
attorney’s fees, and alteration allowances, in each case actually paid), as set
forth in a statement certified by an appropriate officer of Tenant and delivered
to Landlord within thirty (30) days of the full execution of the sublease or
assignment document, amortized over the term of the sublease or assignment.


All payments of the Assignment/Sublease Profits due Landlord shall be made
within ten (10) days of receipt of same by Tenant.



12.7
Additional Conditions

(A)    It shall be a condition of the validity of any assignment or subletting
consented to under Section 12.4 above, or any assignment or subletting of right
under Section 12.5 above, that both Tenant and the assignee or sublessee enter
into a separate written instrument directly with Landlord in a form and
containing terms and provisions reasonably required by Landlord, including,
without limitation, the agreement of the assignee or sublessee to be bound
directly to Landlord for all the obligations of the Tenant under this Lease
(including any amendments or extensions thereof), including, without limitation,
the obligation (a) to pay the rent and other amounts provided for under this
Lease (but in the case of a partial subletting pursuant to Section 12.5, such
subtenant shall agree on a pro rata basis to be so bound) and (b) to comply with
the provisions of Article XII hereof and (c) to indemnify the “Landlord Parties”
(as defined in Section 13.13) as provided in Section 13.1 hereof. Such
assignment or subletting shall not relieve the Tenant named herein of any of the
obligations of the Tenant hereunder and Tenant shall remain fully and primarily
liable therefor and the liability of Tenant and such assignee (or subtenant, as
the case may be) shall be joint and several. Further, and notwithstanding the
foregoing, the provisions hereof shall not constitute a recognition of the
sublease or the subtenant thereunder, as the case may be, and at Landlord’s
option, upon the termination or expiration of the Lease (whether such
termination is based upon a cause beyond Tenant’s control, a default of Tenant,
the agreement of Tenant and Landlord or any other reason), the sublease shall be
terminated.


(B)    As Additional Rent, Tenant shall pay to Landlord as a fee for Landlord’s
review of any proposed assignment or sublease requested by Tenant and the
preparation of any associated documentation in connection therewith, within
thirty (30) days after receipt of an invoice from Landlord, an amount equal to
the sum of (i) $1,000.00 and/or (ii) reasonable out of pocket legal fees or
other expenses incurred by Landlord in connection with such request.


(C)    If this Lease be assigned, or if the Premises or any part thereof be
sublet or occupied by anyone other than Tenant, Landlord may upon prior notice
to Tenant, at any time and from time to time, collect rent and other charges
from the assignee, sublessee or occupant and apply the net amount collected to
the rent and other charges herein reserved, but no such assignment, subletting,
occupancy or collection shall be deemed a waiver of this covenant, or a waiver
of the



--------------------------------------------------------------------------------




provisions of Article XII hereof, or the acceptance of the assignee, sublessee
or occupant as a tenant or a release of Tenant from the further performance by
Tenant of covenants on the part of Tenant herein contained, the Tenant herein
named to remain primarily liable under this Lease.


(D)    The consent by Landlord to an assignment or subletting under Section 12.4
above, or the consummation of an assignment or subletting of right under Section
12.5 above, shall in no way be construed to relieve Tenant from obtaining the
express consent in writing of Landlord to any further assignment or subletting.


(E)    On or after the occurrence of an “Event of Default” (defined in Section
15.1), Landlord shall be entitled to one hundred percent (100%) of any
Assignment/Sublease Profits.    


(F)    Without limiting Tenant’s obligations under Article IX, Tenant shall be
responsible, at Tenant’s sole cost and expense, for performing all work
necessary to comply with Legal Requirements and Insurance Requirements in
connection with any assignment or subletting hereunder including, without
limitation, any work in connection with such assignment or subletting.

ARTICLE XIII

Indemnity and Insurance

13.1
Tenant’s Indemnity

(a)     Indemnity. To the fullest extent permitted by law, but subject to the
provisions of Sections 13.13, Tenant waives any right to contribution against
the Landlord Parties (as hereinafter defined) and agrees to indemnify and save
harmless the Landlord Parties from and against all claims of whatever nature by
a third party arising from or claimed to have arisen from (i) any act, omission
or negligence of the Tenant Parties (as hereinafter defined); (ii) any accident,
injury or damage whatsoever caused to any person, or to the property of any
person, occurring in or about the Premises from the Commencement Date, and
thereafter throughout and until the end of the Lease Term, and after the end of
the Lease Term for so long after the end of the Lease Term as any of Tenant’s
Property (as defined in Section 13.4) remains on the Premises, or Tenant or
anyone acting by, through or under Tenant may use, be in occupancy of any part
of, or have access to the Premises or any portion thereof; (iii) any accident,
injury or damage whatsoever occurring outside the Premises but within the
Building or the Garage, or on common areas or the Prudential Center, where such
accident, injury or damage results, or is claimed to have resulted, from any
act, omission or negligence on the part of any of the Tenant Parties; or (iv)
any breach of this Lease by Tenant. Tenant shall pay such indemnified amounts as
they are incurred by the Landlord Parties. This indemnification shall not be
construed to deny or reduce any other rights or obligations of indemnity that
any of the Landlord Parties may have under this Lease or the common law.


(b)     Breach. In the event that Tenant breaches any of its indemnity
obligations hereunder or under any other contractual or common law indemnity:
(i) Tenant shall pay to the Landlord Parties all liabilities, loss, cost, or
expense (including attorney’s fees) incurred as a result of said



--------------------------------------------------------------------------------




breach, and the reasonable value of time expended by the Landlord Parties as a
result of said breach; and (ii) the Landlord Parties may deduct and offset from
any amounts due to Tenant under this Lease any amounts owed by Tenant pursuant
to this Section 13.1(b).


(c)    No limitation. The indemnification obligations under this Section 13.1
shall not be limited in any way by any limitation on the amount or type of
damages, compensation or benefits payable by or for Tenant or any subtenant or
other occupant of the Premises under workers’ compensation acts, disability
benefit acts, or other employee benefit acts. Tenant waives any immunity from or
limitation on its indemnity or contribution liability to the Landlord Parties
based upon such acts.


(d)    Subtenants and other occupants. Tenant shall require its subtenants and
other occupants of the Premises to provide similar indemnities to the Landlord
Parties in a form reasonably acceptable to Landlord.


(e)    Survival. The terms of this Section 13.1 shall survive any termination or
expiration of this Lease.


(f)    Costs. The foregoing indemnity and hold harmless agreement shall include
indemnity for all costs, expenses and liabilities (including, without
limitation, attorneys’ fees and disbursements) incurred by the Landlord Parties
in connection with any such claim or any action or proceeding brought thereon,
and the defense thereof. In addition, in the event that any action or proceeding
shall be brought against one or more Landlord Parties by reason of any such
claim, Tenant, upon request from the Landlord Party, shall resist and defend
such action or proceeding on behalf of the Landlord Party by counsel appointed
by Tenant’s insurer (if such claim is covered by insurance without reservation)
or otherwise by counsel reasonably satisfactory to the Landlord Party. The
Landlord Parties shall not be bound by any compromise or settlement of any such
claim, action or proceeding without the prior written consent of such Landlord
Parties.


(g)    Landlord Parties and Tenant Parties. The term “Landlord Party” or
“Landlord Parties” shall mean Landlord, any affiliate of Landlord, Landlord’s
managing agents for the Building, each mortgagee (if any), each ground lessor
(if any), and each of their respective direct or indirect partners, officers,
shareholders, directors, members, trustees, beneficiaries, servants, employees,
principals, contractors, licensees, agents or representatives. For the purposes
of this Lease, the term “Tenant Party” or “Tenant Parties” shall mean Tenant,
any affiliate of Tenant, any permitted subtenant or any other permitted occupant
of the Premises, and each of their respective direct or indirect partners,
officers, shareholders, directors, members, trustees, beneficiaries, servants,
employees, principals, contractors, licensees, agents, invitees or
representatives.


13.1.1    Landlord's Indemnity.


Subject to the limitations in Section 16.24 and in Section 13.2 and Section
13.13 of this Article, and to the extent not resulting from any act, omission,
fault, negligence or willful misconduct of any of the Tenant Parties, Landlord
waives its right to contribution and agrees to indemnify and save harmless the
Tenant Parties from and against all claims of whatever nature by a third party
arising from or claimed to have arisen from any accident, injury or damage
whatsoever caused to



--------------------------------------------------------------------------------




any person, or to the property of any person, occurring in the Premises or in
the Building after the date that possession of the Premises is first delivered
to Tenant and until the expiration or earlier termination of the Lease Term, to
the extent such injury results from the negligence or willful misconduct of
Landlord or Landlord's employees, or from any breach or default by Landlord in
the performance or observance of its covenants or obligations under the lease;
provided, however, that in no event shall the aforesaid indemnity render
Landlord responsible or liable for any loss or damage to fixtures, personal
property or other property of Tenant, and Landlord shall in no event be liable
for any indirect or consequential damages in connection with the foregoing
indemnity. Landlord shall pay such indemnified amounts as they are incurred by
any of the Tenant Parties. Tenant shall provide notice of any such third party
claim to Landlord as soon as practicable. The provisions of this Section shall
not be applicable to (i) the holder of any mortgage now or hereafter on the
Building or Prudential Center (whether or not such holder shall be a mortgagee
in possession of or shall have exercised any rights under a conditional,
collateral or other assignment of leases and/or rents respecting the Building or
Prudential Center), or (ii) any person acquiring title as a result of, or
subsequent to, a foreclosure of any such mortgage or a deed in lieu of
foreclosure, except to the extent of liability insurance maintained by either of
the foregoing. The indemnification rights of Tenant provided in this Lease are
its exclusive indemnification rights with respect to this Lease. Tenant waives
any additional rights to indemnification it may have against Landlord Parties
with respect to this Lease under common law.



13.2
Tenant’s Risk

Tenant agrees to use and occupy the Premises, and to use such other portions of
the Building and the Prudential Center as Tenant is given the right to use by
this Lease at Tenant’s own risk. The Landlord Parties shall not be liable to the
Tenant Parties for any damage, injury, loss, compensation, or claim (including,
but not limited to, claims for the interruption of or loss to a Tenant Party’s
business) based on, arising out of or resulting from any cause whatsoever,
including, but not limited to, repairs to any portion of the Premises or the
Building or the Prudential Center, any fire, robbery, theft, mysterious
disappearance, or any other crime or casualty, the actions of any other tenants
of the Building or of any other person or persons, or any leakage in any part or
portion of the Premises or the Building or the Prudential Center, or from water,
rain or snow that may leak into, or flow from any part of the Premises or the
Building or the Prudential Center, or from drains, pipes or plumbing fixtures in
the Building or the Prudential Center. Any goods, property or personal effects
stored or placed in or about the Premises shall be at the sole risk of the
Tenant Party, and neither the Landlord Parties nor their insurers shall in any
manner be held responsible therefor. The Landlord Parties shall not be
responsible or liable to a Tenant Party, or to those claiming by, through or
under a Tenant Party, for any loss or damage that may be occasioned by or
through the acts or omissions of persons occupying adjoining premises or any
part of the premises adjacent to or connecting with the Premises or any part of
the Building or otherwise. The provisions of this section shall be applicable to
the fullest extent permitted by law, and until the expiration or earlier
termination of the Lease Term, and during such further period as any of Tenant’s
Property remains on the Premises, or Tenant or anyone acting by, through or
under Tenant may use, be in occupancy of any part of, or have access to the
Premises or of the Building.





--------------------------------------------------------------------------------





13.3
Tenant’s Commercial General Liability Insurance

Tenant agrees to maintain in full force on or before the Commencement Date, and
thereafter throughout and until the end of the Lease Term, and after the end of
the Lease Term for so long as any of Tenant’s Property remains on the Premises,
or Tenant or anyone acting by, through or under Tenant may use, be in occupancy
of any part of, or have access to the Premises or any portion thereafter, a
policy of commercial general liability insurance, on an occurrence basis, issued
on a form at least as broad as Insurance Services Office (“ISO”) Commercial
General Liability Coverage “occurrence” form CG 00 01 10 01 or another
Commercial General Liability “occurrence” form providing equivalent coverage.
Such insurance shall include contractual liability coverage which shall include
this lease as an insured contract. The minimum limits of liability of such
insurance shall be Three Million Dollars ($3,000,000) per occurrence, which may
be satisfied through a combination of primary and excess/umbrella insurance. In
addition, in the event Tenant hosts a function in the Premises, in the Building
or on the Property, Tenant agrees to obtain, and cause any persons or parties
providing services for such function to obtain, the appropriate insurance
coverages as determined by Landlord (including liquor liability coverage, if
applicable) and provide Landlord with evidence of the same.



13.4
Tenant’s Property Insurance

Tenant shall maintain at all times during the Term of this Lease, and during
such earlier or later time as Tenant may be performing work in or to the
Premises or have property, fixtures, furniture, equipment, machinery, goods,
supplies, wares or merchandise on the Premises, and continuing thereafter so
long as any of Tenant’s Property, remains on the Premises, or Tenant or anyone
acting by, through or under Tenant may use, be in occupancy of or have access
to, any part of the Premises, business interruption insurance and insurance
against loss or damage covered by the so-called “all risk” type insurance
coverage with respect to (i) Tenant’s property, fixtures, furniture, equipment,
machinery, goods, supplies, wares and merchandise, and other property of Tenant
located at the Premises, (ii) all additions, alterations and improvements made
by or on behalf of the Tenant in the Premises (except to the extent paid for by
Landlord in connection with this Lease) or existing in the Premises as of the
date of this Lease, and (iii) any property of third parties, including but not
limited to leased or rented property, in the Premises in Tenant’s care, custody,
use or control, provided that such insurance in the case of (iii) may be
maintained by such third parties, (collectively “Tenant’s Property”). The
business interruption insurance required by this section shall be in minimum
amounts typically carried by prudent tenants engaged in similar operations, but
in no event shall be in an amount less than the Annual Fixed Rent then in effect
during any Lease Year, plus any Additional Rent due and payable for the
immediately preceding Lease Year. The “all risk” insurance required by this
section shall be in an amount at least equal to the full replacement cost of
Tenant’s Property. In addition, during such time as Tenant is performing work in
or to the Premises, Tenant, at Tenant’s expense, shall also maintain, or shall
cause its contractor(s) to maintain, builder’s risk insurance for the full
insurable value of such work. Landlord and such additional persons or entities
as Landlord may reasonably request shall be named as loss payees, as their
interests may appear, on the policy or policies required by this Lease, except
for insurance maintained by third parties as provided in (iii) above. In the
event of loss or damage covered by the “all risk” insurance required by this
Lease, the responsibilities for repairing or restoring the loss or damage shall
be determined in



--------------------------------------------------------------------------------




accordance with Article XIV. To the extent that Landlord is obligated to pay for
the repair or restoration of the loss or damage covered by the policy, Landlord
shall be paid the proceeds of the “all risk” insurance covering the loss or
damage. To the extent Tenant is obligated to pay for the repair or restoration
of the loss or damage, covered by the policy, Tenant shall be paid the proceeds
of the “all risk” insurance covering the loss or damage. If both Landlord and
Tenant are obligated to pay for the repair or restoration of the loss or damage
covered by the policy, the insurance proceeds shall be paid to each of them in
the pro rata proportion of their obligations to repair or restore the loss or
damage. If the loss or damage is not repaired or restored (for example, if the
Lease is terminated pursuant to Article XIV), the insurance proceeds shall be
paid to Landlord and Tenant in the pro rata proportion of their relative
contributions to the cost of the leasehold improvements covered by the policy.



13.5
Tenant’s Other Insurance

Tenant agrees to maintain in full force on or before the earlier of (i) the date
on which any Tenant Party first enters the Premises for any reason or (ii) the
Commencement Date, and thereafter throughout the end of the Term, and after the
end of the Term for so long after the end of the Term any of Tenant’s Property
remains on the Premises or as Tenant or anyone acting by, through or under
Tenant may use, be in occupancy of, or have access to the Premises or any
portion thereafter, (1) comprehensive automobile liability insurance (covering
any automobiles owned or operated by Tenant at the Building) issued on a form at
least as broad as ISO Business Auto Coverage form CA 00 01 07 97 or other form
providing equivalent coverage; (2) worker’s compensation insurance or
participation in a monopolistic state workers’ compensation fund; and (3)
employer’s liability insurance or (in a monopolistic state) Stop Gap Liability
insurance. Such automobile liability insurance shall be in an amount not less
than One Million Dollars ($1,000,000) for each accident. Such worker’s
compensation insurance shall carry minimum limits as defined by the law of the
jurisdiction in which the Premises are located (as the same may be amended from
time to time). Such employer’s liability insurance shall be in an amount not
less than One Million Dollars ($1,000,000) for each accident, One Million
Dollars ($1,000,000) disease-policy limit, and One Million Dollars ($1,000,000)
disease-each employee.



13.6
Requirements for Tenant’s Insurance

All insurance required to be maintained by Tenant pursuant to this Lease shall
be maintained with responsible companies that are admitted to do business, and
are in good standing in the Commonwealth of Massachusetts and that have a rating
of at least “A” and are within a financial size category of not less than “Class
X” in the most current Best’s Key Rating Guide or such similar rating as may be
reasonably selected by Landlord. All such insurance shall: (1) be acceptable in
form and content to Landlord; and (2) be primary and noncontributory (including
all primary and excess/umbrella policies). No such policy will be canceled or
reduced in coverage (below the minimums herein set forth) without at least
thirty (30) days’ notice (from Tenant or its insurer or agent) to Landlord. No
such policy shall contain any self-insured retention greater than Twenty-Five
Thousand ($25,000) for property insurance and Twenty-Five Thousand ($25,000) for
commercial general liability insurance. Any deductibles and such self-insured
retentions shall be deemed to be “insurance” for purposes of the waiver in
Section 13.13 below. Landlord reserves the right from time to time to require
Tenant to obtain higher minimum



--------------------------------------------------------------------------------




amounts of insurance based on such limits as are customarily carried with
respect to similar properties in the area in which the Premises are located. The
minimum amounts of insurance required by this Lease shall not be reduced by the
payment of claims or for any other reason. In the event Tenant shall fail to
obtain or maintain any insurance meeting the requirements of this Article, or to
deliver such policies or certificates as required by this Article, Landlord may,
at its option, on five (5) days’ notice to Tenant, procure such policies for the
account of Tenant, and the cost thereof shall be paid to Landlord within five
(5) days after delivery to Tenant of bills therefor.



13.7
Additional Insureds

To the fullest extent permitted by law, the commercial general liability and
auto insurance carried by Tenant pursuant to this Lease, and any additional
liability insurance carried by Tenant pursuant to Section 13.5 of this Lease or
any other provision of this Lease, shall name Landlord, Landlord’s managing
agent, and such other persons as Landlord may reasonably request from time to
time as additional insureds with respect to liability arising out of or related
to this Lease or the operations of Tenant (collectively “Additional Insureds”).
Such insurance shall provide primary coverage without contribution from any
other insurance carried by or for the benefit of Landlord, Landlord’s managing
agent, or other Additional Insureds, but subject to Sections 13.1 and 13.13, it
is agreed that no such coverage carried by Tenant will provide coverage or
protection against claims to the extent arising from the negligence or willful
misconduct of any Additional Insured. Such insurance shall also waive any right
of subrogation against each Additional Insured. For the avoidance of doubt, each
primary policy and each excess/umbrella policy through which Tenant satisfies
its obligations under this Section 13.7 must provide coverage to the Additional
Insureds that is primary and non-contributory.



13.8
Certificates of Insurance

On or before the Commencement Date, Tenant shall furnish Landlord with
certificates evidencing the insurance coverage required by this Lease, and
renewal certificates shall be furnished to Landlord at least annually
thereafter, and at least thirty (30) days prior to the expiration date of each
policy for which a certificate was furnished (acceptable forms of such
certificates for liability and property insurance, respectively, as of the date
hereof, are attached as Exhibit K, however, other forms of certificates may
satisfy the requirements of this Section 13.8). Such current participation
letters required by this Section 13.8 shall be provided every six (6) months for
the duration of this Lease. Failure by the Tenant to provide the certificates or
letters required by this Section 13.8 shall not be deemed to be a waiver of the
requirements in this Section 13.8. Upon request by Landlord, a true and complete
copy of any insurance policy required by this Lease shall be delivered to
Landlord within ten (10) days following Landlord’s request.



13.9
Subtenants and Other Occupants

Tenant shall require its subtenants and other occupants of the Premises to
provide written documentation evidencing the obligation of such subtenant or
other occupant to indemnify the Landlord Parties to the same extent that Tenant
is required to indemnify the Landlord Parties pursuant to Section 13.1 above,
and to maintain insurance that meets the requirements of this



--------------------------------------------------------------------------------




Article, and otherwise to comply with the requirements of this Article, provided
that the terms of this Section 13.9 shall not relieve Tenant of any of its
obligations to comply with the requirements of this Article. Tenant shall
require all such subtenants and occupants to supply certificates of insurance
evidencing that the insurance requirements of this Article have been met and
shall forward such certificates to Landlord on or before the earlier of (i) the
date on which the subtenant or other occupant or any of their respective direct
or indirect partners, officers, shareholders, directors, members, trustees,
beneficiaries, servants, employees, principals, contractors, licensees, agents,
invitees or representatives first enters the Premises or (ii) the commencement
of the sublease. Tenant shall be responsible for identifying and remedying any
deficiencies in such certificates or policy provisions.



13.10
No Violation of Building Policies

To the extent Tenant has received written notice of any such requirements,
Tenant shall not commit or permit any violation of the usual and customary form
of policies of fire, boiler, sprinkler, water damage or other insurance covering
the Prudential Center and/or the fixtures, equipment and property therein
carried by Landlord, or do or permit anything to be done, or keep or permit
anything to be kept, in the Premises, which in case of any of the foregoing (i)
would result in termination of any such policies, (ii) would adversely affect
Landlord’s right of recovery under any of such policies, or (iii) would result
in reputable and independent insurance companies refusing to insure the
Prudential Center or the property of Landlord in amounts reasonably satisfactory
to Landlord.



13.11
Tenant to Pay Premium Increases

If, because of anything done, caused or permitted to be done, or omitted by
Tenant (or its subtenant or other occupants of the Premises), the rates for
liability, fire, boiler, sprinkler, water damage or other insurance on the
Prudential Center or on the property and equipment of Landlord or any other
tenant or subtenant in the Building shall be higher than they otherwise would
be, Tenant shall reimburse Landlord and/or the other tenants and subtenants in
the Building for the additional insurance premiums thereafter paid by Landlord
or by any of the other tenants and subtenants in the Building which shall have
been charged because of the aforesaid reasons, such reimbursement to be made
from time to time on Landlord’s demand.



13.12
Landlord’s Insurance

(a)     Required insurance. Landlord shall (i) maintain insurance against loss
or damage with respect to the Building on an “all risk” type insurance form,
with customary exceptions, subject to such deductibles and self insured
retentions as Landlord may determine, in an amount equal to at least the
replacement value of the Building, and (ii) maintain such insurance with respect
to any improvements, alterations, and fixtures of Tenant located at the Premises
to the extent paid for by Landlord, and (iii) maintain commercial general
liability insurance in an amount not less than $3,000,000 per occurrence, with
deductibles and self-insured retentions as determined by Landlord. The cost of
such insurance shall be treated as a part of Operating Expenses for the
Building. Such insurance shall be maintained with an insurance company selected
by Landlord. Payment for losses thereunder shall be made solely to Landlord.





--------------------------------------------------------------------------------




(b)     Optional insurance. Landlord may maintain such additional insurance with
respect to the Building and the Prudential Center, including, without
limitation, earthquake insurance, terrorism insurance, flood insurance,
liability insurance and/or rent insurance, as Landlord may in its sole
discretion elect. Landlord may also maintain such other insurance as may from
time to time be required by the holder of any mortgage on the Building or the
Prudential Center. The cost of all such additional insurance shall also be part
of the Operating Expenses for the Building.


(c)     Blanket and self-insurance. Any or all of Landlord’s insurance may be
provided by blanket coverage maintained by Landlord or any affiliate of Landlord
under its insurance program for its portfolio of properties, or by Landlord or
any affiliate of Landlord under a program of self-insurance, and in such event
Operating Expenses for the Building shall include the portion of the reasonable
cost of blanket insurance or self-insurance that is allocated to the Building.


(d)     No obligation. Landlord shall not be obligated to insure, and shall not
assume any liability of risk of loss for, Tenant’s Property, including any such
property or work of Tenant’s subtenants or occupants. Landlord will also have no
obligation to carry insurance against, nor be responsible for, any loss suffered
by Tenant, subtenants or other occupants due to interruption of Tenant’s or any
subtenant’s or occupant’s business.



13.13
Waiver of Subrogation

To the fullest extent permitted by law, the parties hereto waive and release any
and all rights of recovery against the other, and agree not to seek to recover
from the other or to make any claim against the other, and in the case of
Landlord, against all Tenant Parties, and in the case of Tenant, against all
Landlord Parties, for any loss or damage incurred by the waiving/releasing party
to the extent such loss or damage is insured under any insurance policy required
by this Lease or which would have been so insured had the party carried the
insurance it was required to carry hereunder, provided that this waiver and
release shall not apply to the commercial general liability insurance Landlord
is required to carry by Section 13.12(a)(iii) or the commercial general
liability insurance Tenant is required to carry by Section 13.3. Tenant shall
obtain from its subtenants and other occupants of the Premises a similar waiver
and release of claims against any or all of Tenant or Landlord. In addition, the
parties hereto (and in the case of Tenant, its subtenants and other occupants of
the Premises) shall procure an appropriate clause in, or endorsement on, any
insurance policy required by this Lease pursuant to which the insurance company
waives subrogation. The insurance policies required by this Lease shall contain
no provision that would invalidate or restrict the parties’ waiver and release
of the rights of recovery in this section. The parties hereto covenant that no
insurer shall hold any right of subrogation against the parties hereto by virtue
of such insurance policy.



13.14
Tenant’s Work

During such times as Tenant is performing work or having work or services
performed in or to the Premises, Tenant shall require its contractors, and their
subcontractors of all tiers, to obtain and maintain commercial general
liability, automobile, workers compensation, employer’s



--------------------------------------------------------------------------------




liability, builder’s risk, and equipment/property insurance in such amounts and
on such terms as are customarily required of such contractors and subcontractors
on similar projects. The amounts and terms of all such insurance are subject to
Landlord’s written approval, which approval shall not be unreasonably withheld.
The commercial general liability and auto insurance carried by Tenant’s
contractors and their subcontractors of all tiers pursuant to this Section 13.14
shall name the Additional Insureds as additional insureds with respect to
liability arising out of or related to their work or services. Such insurance
shall provide primary coverage without contribution from any other insurance
carried by or for the benefit of Landlord, Landlord’s managing agent, or other
Additional Insureds. Such insurance shall also waive any right of subrogation
against each Additional Insured. Tenant shall obtain and submit to Landlord,
prior to the earlier of (i) the entry onto the Premises by such contractors or
subcontractors or (ii) commencement of the work or services, certificates of
insurance evidencing compliance with the requirements of this Section 13.14.

ARTICLE XIV

Fire, Casualty and Taking

14.1
Damage Resulting from Casualty

In case the Building is damaged by fire or casualty, and such fire or casualty
damage cannot, in the ordinary course, reasonably be expected to be repaired
within one hundred twenty (120) days from the time that repair work would
commence as reasonably determined by Landlord, Landlord may, at its election,
terminate this Lease by notice given to Tenant within sixty (60) days after the
date of such fire or other casualty, specifying the effective date of
termination. The effective date of termination specified by Landlord shall not
be less than thirty (30) days nor more than forty-five (45) days after the date
of notice of such termination. Unless terminated pursuant to the foregoing
provisions, this Lease shall remain in full force and effect following any such
damage subject, however, to the following provisions.


If during the last Lease Year of the Lease Term (as it may have been extended),
the Building shall be damaged by fire or casualty and such fire or casualty
damage to the Premises cannot reasonably be expected to be repaired or restored
within one hundred twenty (120) days from the time that repair or restoration
work would commence as reasonably determined by Landlord, then Tenant shall have
the right, by giving notice to Landlord not later than thirty (30) days after
such damage, to terminate this Lease, whereupon this Lease shall terminate as of
the date of such notice with the same force and effect as if such date were the
date originally established as the expiration date hereof.


If the Building or any part thereof is damaged by fire or casualty and this
Lease is not so terminated, or Landlord has no right to terminate this Lease,
and in either such case the holder of any mortgage which includes the Building
as a part of the mortgaged premises or any ground lessor of any ground lease
which includes the Building as part of the demised premises allows the net
insurance proceeds to be applied to the restoration of the Building, Landlord,
promptly after such damage and the determination of the net amount of insurance
proceeds available shall use due diligence to restore the Premises and the
Building in the event of damage thereto



--------------------------------------------------------------------------------




(excluding Tenant’s Property (as defined in Section 13.4 hereof)), except as
expressly provided in the immediately following paragraph of this Section 14.1)
into proper condition for use and occupation and a just proportion of the Annual
Fixed Rent, the Operating Cost Excess and the Tax Excess according to the nature
and extent of the injury to the Premises shall be abated from the date of
casualty until the Premises shall have been put by Landlord substantially into
such condition. Notwithstanding the foregoing, Landlord shall not be obligated
to expend for such repairs and restoration any amount in excess of the net
insurance proceeds plus the amount of any deductible under such policy(ies).


Notwithstanding the foregoing, if Landlord is proceeding with the restoration of
the Building and the Premises in accordance with the previous paragraph,
Landlord shall also restore any alterations, additions or improvements within
the Premises that are part of Tenant’s Property (x) which have previously been
approved by Landlord in accordance with the terms and provisions of this Lease
or which are existing in the Premises as of the date of this Lease, and (y) with
respect to which Tenant has carried “all risk” insurance covering the loss or
damage in accordance with Section 13.4 above and pays the proceeds of such
insurance (or an amount equivalent thereto) to Landlord within five (5) business
days following Landlord’s written request); provided, however, that in no event
shall Landlord be required to fund any insufficiency in the insurance proceeds
(or equivalent amount) provided by Tenant with respect to such loss or damage
(or to fund any of the costs of restoration in the absence of any payment by
Tenant).


Where Landlord is obligated or otherwise elects to effect restoration of the
Premises, unless such restoration is completed within one (1) year from the date
of the casualty, such period to be subject, however, to extension where the
delay in completion of such work is due to Force Majeure, as defined hereinbelow
(but in no event beyond eighteen (18) months from the date of the casualty or
taking), Tenant, as its sole and exclusive remedy, shall have the right to
terminate this Lease at any time after the expiration of such one-year (as
extended) period until the restoration is substantially completed, such
termination to take effect as of the thirtieth (30th) day after the date of
receipt by Landlord of Tenant’s notice, with the same force and effect as if
such date were the date originally established as the expiration date hereof
unless, within such thirty (30) day period such restoration is substantially
completed, in which case Tenant’s notice of termination shall be of no force and
effect and this Lease and the Lease Term shall continue in full force and
effect. The term “Force Majeure” shall mean any prevention, delay or stoppage
due to governmental regulation, strikes, lockouts, acts of God, acts of war,
terrorists acts, civil commotions, unusual scarcity of or inability to obtain
labor or materials, labor difficulties, fire or other casualty (including the
time necessary to repair any damage caused thereby) or other causes reasonably
beyond Landlord’s control or attributable to Tenant’s action or inaction.



14.2
Uninsured Casualty

Notwithstanding anything to the contrary contained in this Lease, if the
Building or the Premises shall be substantially damaged by fire or casualty as
the result of a risk not covered by the forms of casualty insurance at the time
maintained (or required to be maintained) by Landlord and such fire or casualty
damage cannot, in the ordinary course, reasonably be expected to be repaired
within thirty (30) days from the time that repair work would commence, Landlord
may, at its election, terminate the Term of this Lease by notice to Tenant given
within thirty (30) days after



--------------------------------------------------------------------------------




such loss. If Landlord shall give such notice, then this Lease shall terminate
as of the date of such notice with the same force and effect as if such date
were the date originally established as the expiration date hereof.



14.3
Rights of Termination for Taking

If the Building, or such portion thereof as to render the balance (if
reconstructed to the maximum extent practicable in the circumstances) unsuitable
for Tenant’s purposes, shall be taken by condemnation or right of eminent
domain, Landlord or Tenant shall have the right to terminate this Lease by
notice to the other of its desire to do so, provided that such notice is given
not later than thirty (30) days after Tenant has been deprived of possession. If
either party shall give such notice, then this Lease shall terminate as of the
date of such notice with the same force and effect as if such date were the date
originally established as the expiration date hereof.


Further, if so much of the Building or Prudential Center shall be so taken that
continued operation of the Building would be uneconomic, Landlord shall have the
right to terminate this Lease by giving notice to Tenant of Landlord’s desire to
do so not later than thirty (30) days after Tenant has been deprived of
possession of the Premises (or such portion thereof as may be taken). If
Landlord shall give such notice, then this Lease shall terminate as of the date
of such notice with the same force and effect as if such date were the date
originally established as the expiration date hereof.


Should any part of the Premises be so taken or condemned during the Lease Term
hereof, and should this Lease not be terminated in accordance with the foregoing
provisions, and the holder of any mortgage which includes the Premises as part
of the mortgaged premises or any ground lessor of any ground lease which
includes the Premises as part of the demised premises allows the net
condemnation proceeds to be applied to the restoration of the Building, Landlord
agrees that after the determination of the net amount of condemnation proceeds
available to Landlord, Landlord shall use due diligence to put what may remain
of the Premises into proper condition for use and occupation as nearly like the
condition of the Premises prior to such taking as shall be practicable
(excluding Tenant’s Property). Notwithstanding the foregoing, Landlord shall not
be obligated to expend for such repair and restoration any amount in excess of
the net condemnation proceeds made available to it.


If the Premises shall be affected by any exercise of the power of eminent domain
and neither Landlord nor Tenant shall terminate this Lease as provided above,
then the Annual Fixed Rent, the Operating Cost Excess and the Tax Excess shall
be justly and equitably abated and reduced according to the nature and extent of
the loss of use thereof suffered by Tenant; and in case of a taking which
permanently reduces the Rentable Floor Area of the Premises, a just proportion
of the Annual Fixed Rent, the Operating Cost Excess and the Tax Excess shall be
abated for the remainder of the Lease Term.



14.4
Award

Except as otherwise provided in this Section 14.4, Landlord shall have and
hereby reserves and excepts, and Tenant hereby grants and assigns to Landlord,
all rights to recover for damages to



--------------------------------------------------------------------------------




the Building, the Prudential Center, and the Garage and the leasehold interest
hereby created, and compensation accrued or hereafter to accrue by reason of
such taking, damage or destruction, as aforesaid, and by way of confirming the
foregoing, Tenant hereby grants and assigns, and covenants with Landlord to
grant and assign to Landlord, all rights to such damages or compensation.


However, nothing contained herein shall be construed to prevent Tenant from
prosecuting in any such proceedings a claim for its trade fixtures so taken or
relocation, moving and other dislocation expenses, provided that such action
shall not affect the amount of compensation otherwise recoverable by Landlord
from the taking authority.

ARTICLE XV

Default

15.1
Tenant’s Default

This Lease and the term of this Lease are subject to the limitation that Tenant
shall be in default if, at any time during the Lease Term, any one or more of
the following events (herein called an “Event of Default” a “default of Tenant”
or similar reference) shall occur and not be cured prior to the expiration of
the grace period (if any) herein provided, as follows:


(a)
Tenant shall fail to pay any installment of the Annual Fixed Rent, or any
Additional Rent or any other monetary amount due under this Lease on or before
the date on which the same becomes due and payable, and such failure continues
for five (5) days after notice from Landlord thereof; or



(b)
Landlord having rightfully given the notice specified in (a) above to Tenant
twice in any twelve (12) month period, Tenant shall fail thereafter to pay the
Annual Fixed Rent, Additional Rent or any other monetary amount due under this
Lease on or before the date on which the same becomes due and payable; or



(c)
Tenant shall assign its interest in this Lease or sublet any portion of the
Premises in violation of the requirements of Article XII of this Lease; or



(d)
Tenant shall fail to perform or observe some term or condition of this Lease
which, because of its character, would immediately jeopardize Landlord’s
interest (such as, but without limitation, failure to maintain general liability
insurance, or the employment of labor and contractors within the Premises which
interfere with Landlord’s work, in violation of Sections 9.3, 11.2 or 11.10 or
Exhibit B or a failure to observe the requirements of Section 11.2), and such
failure continues for three (3) business days after notice from Landlord to
Tenant thereof; or



(e)
Tenant shall fail to perform or observe any other requirement, term, covenant or
condition of this Lease (not hereinabove in this Section 15.1 specifically
referred to) on the part of Tenant to be performed or observed and such failure
shall




--------------------------------------------------------------------------------




continue for thirty (30) days after notice thereof from Landlord to Tenant, or
if said default shall reasonably require longer than thirty (30) days to cure,
if Tenant shall fail to commence to cure said default within thirty (30) days
after notice thereof and/or fail to continuously prosecute the curing of the
same to completion with due diligence; or


(f)
The estate hereby created shall be taken on execution or by other process of
law; or



(g)
Tenant shall make an assignment or trust mortgage arrangement, so-called, for
the benefit of its creditors; or



(h)
Tenant shall judicially be declared bankrupt or insolvent according to law; or



(i)
a receiver, guardian, conservator, trustee in involuntary bankruptcy or other
similar officer is appointed to take charge of all or any substantial part of
Tenant’s property by a court of competent jurisdiction; or



(j)
any petition shall be filed against Tenant in any court, whether or not pursuant
to any statute of the United States or of any State, in any bankruptcy,
reorganization, composition, extension, arrangement or insolvency proceeding,
and such proceedings shall not be fully and finally dismissed within sixty
(60) days after the institution of the same; or



(k)
Tenant shall file any petition in any court, whether or not pursuant to any
statute of the United States or any State, in any bankruptcy, reorganization,
composition, extension, arrangement or insolvency proceeding; or



(l)
Tenant otherwise abandons the Premises.




15.2
Termination; Re-Entry

Upon the happening of any one or more of the aforementioned Events of Default
(notwithstanding any license of a former breach of covenant or waiver of the
benefit hereof or consent in a former instance), Landlord or Landlord’s agents
or servants may give to Tenant a notice (hereinafter called “notice of
termination”) terminating this Lease on a date specified in such notice of
termination (which shall be not less than five (5) days after the date of the
mailing of such notice of termination), and this Lease and the Lease Term, as
well as any and all of the right, title and interest of the Tenant hereunder,
shall wholly cease and expire on the date set forth in such notice of
termination (Tenant hereby waiving any rights of redemption) in the same manner
and with the same force and effect as if such date were the date originally
specified herein for the expiration of the Lease Term, and Tenant shall then
quit and surrender the Premises to Landlord.


In addition or as an alternative to the giving of such notice of termination,
Landlord or Landlord’s agents or servants may, by any suitable action or
proceeding at law, immediately or at



--------------------------------------------------------------------------------




any time thereafter re-enter the Premises and remove therefrom Tenant, its
agents, employees, servants, licensees, and any subtenants and other persons,
and all or any of its or their property therefrom, and repossess and enjoy the
Premises, together with all additions, alterations and improvements thereto;
but, in any event under this Section 15.2, Tenant shall remain liable as
hereinafter provided.


The words “re-enter” and “re-entry” as used throughout this Article XV are not
restricted to their technical legal meanings.



15.3
Continued Liability; Re-Letting

(A)    If this Lease is terminated or if Landlord shall re-enter the Premises as
aforesaid, or in the event of the termination of this Lease, or of re- entry, by
or under any proceeding or action or any provision of law by reason of an Event
of Default hereunder on the part of Tenant, Tenant covenants and agrees
forthwith to pay and be liable for, on the days originally fixed herein for the
payment thereof, amounts equal to the several installments of Annual Fixed Rent,
all Additional Rent and other charges reserved as they would, under the terms of
this Lease, become due if this Lease had not been terminated or if Landlord had
not entered or re-entered, as aforesaid, and whether the Premises be relet or
remain vacant, in whole or in part, or for a period less than the remainder of
the Lease Term, or for the whole thereof, but, in the event the Premises be
relet by Landlord, Tenant shall be entitled to a credit in the net amount of
rent and other charges received by Landlord in reletting, after deduction of all
reasonable expenses incurred in reletting the Premises (including, without
limitation, remodeling costs, brokerage fees and the like), and in collecting
the rent in connection therewith, in the following manner:


Amounts received by Landlord after reletting shall first be applied against such
Landlord’s expenses, until the same are recovered, and until such recovery,
Tenant shall pay, as of each day when a payment would fall due under this Lease,
the amount which Tenant is obligated to pay under the terms of this Lease
(Tenant’s liability prior to any such reletting and such recovery not in any way
to be diminished as a result of the fact that such reletting might be for a rent
higher than the rent provided for in this Lease); when and if such expenses have
been completely recovered, the amounts received from reletting by Landlord as
have not previously been applied shall be credited against Tenant’s obligations
as of each day when a payment would fall due under this Lease, and only the net
amount thereof shall be payable by Tenant. Further, Tenant shall not be entitled
to any credit of any kind for any period after the date when the term of this
Lease is scheduled to expire according to its terms.


(B)    Landlord agrees to use reasonable efforts to relet the Premises after
Tenant vacates the same in the event this Lease is terminated based upon an
Event of Default by Tenant hereunder. The marketing of the Premises in a manner
similar to the manner in which Landlord markets other premises within Landlord’s
control within the Building shall be deemed to have satisfied Landlord’s
obligation to use “reasonable efforts” hereunder. In no event shall Landlord be
required to (i) solicit or entertain negotiations with any other prospective
tenant for the Premises until Landlord obtains full and complete possession of
the Premises (including, without limitation, the final and unappealable legal
right to relet the Premises free of any claim of Tenant), (ii) relet the
Premises before leasing other vacant space in the Building, or (iii) lease the



--------------------------------------------------------------------------------




Premises for a rental less than the current fair market rent then prevailing for
similar office space in the Building.


(C)    In the alternative, Landlord may elect, by notice given to Tenant at any
time after the termination of this Lease under Section 15.2, above, and whether
or not Landlord shall have collected any damages as hereinbefore provided in
this Article XV, but as final damages and in lieu of all other such damages
beyond the date of such notice, to require Tenant to pay such a sum as at the
time of such notice represents the amount of the excess, if any, of (a) the
discounted present value, at a discount rate of 6%, of the Annual Fixed Rent,
Additional Rent and other charges which would have been payable by Tenant under
this Lease for the remainder of the Lease Term if the Lease terms had been fully
complied with by Tenant, over and above (b) the discounted present value, at a
discount rate of 6%, of the Annual Fixed Rent, Additional Rent and other charges
that would be received by Landlord if the Premises were re- leased at the time
of such notice for the remainder of the Lease Term at the fair market value
(including provisions regarding periodic increases in Annual Fixed Rent if such
are applicable) prevailing at the time of such notice as reasonably determined
by Landlord , plus all expenses which Landlord may have incurred with respect to
the collection of such damages.


(D)    Nothing contained in this Lease shall limit or prejudice the right of
Landlord to prove for and obtain in proceedings for bankruptcy or insolvency by
reason of the termination of this Lease, an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceeds in which, the damages are to be proved, whether or not the amount be
greater, equal to, or less than the amount of the loss or damages referred to
above.



15.4
Liquidated Damages

In lieu of any other damages or indemnity and in lieu of the recovery by
Landlord of all sums payable under all the foregoing provisions of this Article
XV, Landlord may elect to collect from Tenant, by notice to Tenant, given to
Tenant at the time of termination and Tenant shall thereupon pay, as liquidated
damages, an amount equal to the sum of the Annual Fixed Rent and all Additional
Rent payable for the twelve (12) months ended next prior to the such termination
plus the amount of Annual Fixed Rent and Additional Rent of any kind accrued and
unpaid at the time of such termination plus any and all expenses which the
Landlord may have incurred for and with respect to the collection of any of such
rent.



15.5
Waiver of Redemption

Tenant, for itself and any and all persons claiming through or under Tenant,
including its creditors, upon the termination of this Lease and of the term of
this Lease in accordance with the terms hereof, or in the event of entry of
judgment for the recovery of the possession of the Premises in any action or
proceeding, or if Landlord shall enter the Premises by process of law or
otherwise, hereby waives any right of redemption provided or permitted by any
statute, law or decision now or hereafter in force, and does hereby waive,
surrender and give up all rights or privileges which it or they may or might
have under and by reason of any present or future law or decision, to redeem the
Premises or for a continuation of this Lease for the term of this Lease



--------------------------------------------------------------------------------




hereby demised after having been dispossessed or ejected therefrom by process of
law, or otherwise.



15.6
Landlord’s Default

Landlord shall in no event be in default in the performance of any of Landlord’s
obligations hereunder unless and until Landlord shall have failed to perform
such obligations within thirty (30) days, or such additional time as is
reasonably required to correct any such default, after notice by Tenant to
Landlord properly specifying wherein Landlord has failed to perform any such
obligation.


Tenant shall not assert any right to deduct the cost of repairs or any monetary
claim against the Landlord from rent thereafter due and payable, but shall look
solely to the Landlord for satisfaction of such claim.

ARTICLE XVI

Miscellaneous Provisions

16.1
Waiver



No waiver by Landlord of any condition of this Lease, nor any failure by Tenant
to deliver any security deposit, letter of credit, pre-paid rent, financial
information, guaranty or other item required upon the execution and delivery of
this Lease, shall be construed as excusing satisfaction of any such condition or
the delivery of any such item by Tenant, and Landlord reserves the right to
declare the failure of Tenant to satisfy any such condition or deliver any such
item an Event of Default under this Lease.


Further, no waiver at any time of any of the provisions hereof by Landlord or
Tenant shall be construed as a waiver of any of the other provisions hereof, and
a waiver at any time of any of the provisions hereof shall not be construed as a
waiver at any subsequent time of the same provisions. The consent or approval of
Landlord or Tenant to or of any action by the other requiring such consent or
approval shall not be construed to waive or render unnecessary Landlord’s or
Tenant’s consent or approval to or of any subsequent similar act by the other.


No payment by Tenant, or acceptance by Landlord, of a lesser amount than shall
be due from Tenant to Landlord shall be treated otherwise than as a payment on
account. The acceptance by Landlord of a check for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such check,
that such lesser amount is payment in full, shall be given no effect, and
Landlord may accept such check without prejudice to any other rights or remedies
which Landlord may have against Tenant. Further, the acceptance by Landlord of
Annual Fixed Rent, Additional Rent or any other charges paid by Tenant under
this Lease shall not be or be deemed to be a waiver by Landlord of any default
by Tenant, whether or not Landlord knows of such default, except for such
defaults as to which such payment relates.





--------------------------------------------------------------------------------





16.2
Cumulative Remedies

Except as expressly provided in this Lease, the specific remedies to which
Landlord and Tenant may resort under the terms of this Lease are cumulative and
are not intended to be exclusive of any other remedies or means of redress which
they may be lawfully entitled to seek in case of any breach or threatened breach
of any provisions of this Lease. In addition to the other remedies provided in
this Lease, Landlord shall be entitled to the restraint by injunction of the
violation or attempted or threatened violation of any of the covenants,
conditions or provisions of this Lease or to seek specific performance of any
such covenants, conditions or provisions, provided, however, that the foregoing
shall not be construed as a confession of judgment by Tenant.



16.3
Quiet Enjoyment

This Lease is subject and subordinate to all matters of record. So long as no
Event of Default exists on the part of Tenant hereunder, Tenant shall and may
peaceably hold and enjoy the Premises during the term of this Lease (exclusive
of any period during which Tenant is holding over after the expiration or
termination of this Lease without the consent of Landlord), without interruption
or disturbance from Landlord or persons claiming through or under Landlord,
subject, however, to the terms of this Lease. This covenant shall be construed
as running with the land to and against subsequent owners and successors in
interest, and is not, nor shall it operate or be construed as, a personal
covenant of Landlord, except to the extent of the Landlord’s interest in the
Premises, and this covenant and any and all other covenants of Landlord
contained in this Lease shall be binding upon Landlord and upon such subsequent
owners or successors in interest of Landlord’s interest under this Lease,
including ground or master lessees, to the extent of their respective interests,
as and when they shall acquire same and then only for so long as they shall
retain such interest.



16.4
Surrender

(A)     No act or thing done by Landlord during the Lease Term shall be deemed
an acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid, unless in writing signed by Landlord. No employee of
Landlord or of Landlord’s agents shall have any power to accept the keys of the
Premises as an acceptance of a surrender of the Premises prior to the
termination of this Lease; provided, however, that the foregoing shall not apply
to the delivery of keys to Landlord or its agents in its (or their) capacity as
managing agent or for purpose of emergency access. In any event, however, the
delivery of keys to any employee of Landlord or of Landlord’s agents shall not
operate as a termination of the Lease or a surrender of the Premises.


(B)    Upon the expiration or earlier termination of the Lease Term, Tenant
shall surrender the Premises to Landlord in the condition as required by
Sections 8.1 and 9.5, first removing all goods and effects of Tenant and
completing such other removals as may be permitted or required pursuant to
Section 9.5.





--------------------------------------------------------------------------------





16.5
Brokerage

(A)    Tenant warrants and represents that Tenant has not dealt with any broker
in connection with the consummation of this Lease other than the broker, person
or firm designated in Section 1.1 hereof; and in the event any claim is made
against the Landlord relative to dealings with brokers other than the broker
designated in Section 1.1 hereof, Tenant shall defend the claim against Landlord
with counsel of Landlord’s selection first reasonably approved by Tenant
and save harmless and indemnify Landlord on account of loss, cost or damage
which may arise by reason of such claim.


(B)    Landlord warrants and represents that Landlord has not dealt with any
broker in connection with the consummation of this Lease other than the broker,
person or firm, if any, designated in Section 1.1 hereof; and in the event any
claim is made against the Tenant relative to dealings by Landlord with brokers
other than the broker designated in Section 1.1 hereof, Landlord shall defend
the claim against Tenant with counsel of Tenant’s selection first reasonably
approved by Landlord selection and save harmless and indemnify Tenant on account
of loss, cost or damage which may arise by reason of such claim. Landlord agrees
that it shall be solely responsible for the payment of brokerage commissions to
the broker, person or firm designated in Section 1.1 hereof in connection with
the Original Lease Term.



16.6
Invalidity of Particular Provisions

If any term or provision of this Lease, including but not limited to any waiver
of contribution or claims, indemnity, obligation, or limitation of liability or
of damages, or the application thereof to any person or circumstance shall, to
any extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and be
enforced to the fullest extent permitted by law.



16.7
Provisions Binding, Etc.

The obligations of this Lease shall run with the land, and except as herein
otherwise provided, the terms hereof shall be binding upon and shall inure to
the benefit of the successors and assigns, respectively, of Landlord and Tenant
and, if Tenant shall be an individual, upon and to his heirs, executors,
administrators, successors and assigns. Each term and each provision of this
Lease to be performed by Tenant shall be construed to be both a covenant and a
condition. The reference contained to successors and assigns of Tenant is not
intended to constitute a consent to assignment by Tenant, but has reference only
to those instances in which Landlord may have later given consent to a
particular assignment as required by the provisions of Article XII hereof.



16.8
Recording; Confidentiality

Each of Landlord and Tenant agree not to record the within Lease, but each party
hereto agrees, on the request of the other, to execute a so-called Notice of
Lease or short form lease in form recordable and complying with applicable law
and reasonably satisfactory to Landlord’s and Tenant’s attorneys. In no event
shall such document set forth the rent or other charges payable by Tenant under
this Lease; and any such document shall expressly state that it is executed
pursuant



--------------------------------------------------------------------------------




to the provisions contained in this Lease, and is not intended to vary the terms
and conditions of this Lease.


Tenant agrees that this Lease and the terms contained herein will be treated as
strictly confidential and except as required by law (or except with the written
consent of Landlord) Tenant shall not disclose the same to any third party
except for Tenant’s partners, lenders, accountants and attorneys who have been
advised of the confidentiality provisions contained herein and agree to be bound
by the same. In the event Tenant is required by law to provide this Lease or
disclose any of its terms, Tenant shall give Landlord prompt notice of such
requirement prior to making disclosure so that Landlord may seek an appropriate
protective order. If failing the entry of a protective order Tenant is compelled
to make disclosure, Tenant shall only disclose portions of the Lease which
Tenant is required to disclose and will exercise reasonable efforts to obtain
assurance that confidential treatment will be accorded to the information so
disclosed. The foregoing shall not apply to any information that is otherwise
generally available or a matter of record. In connection with the foregoing, it
is acknowledged and agreed that Tenant may be required by applicable
governmental regulations to disclose the terms of this Lease in certain public
reports or filings (including without limitation filings with the Securities and
Exchange Commission).



16.9
Notices and Time for Action

Whenever, by the terms of this Lease, notice shall or may be given either to
Landlord or to Tenant, such notices shall be in writing and shall be sent by
hand, registered or certified mail, or overnight or other commercial courier,
postage or delivery charges, as the case may be, prepaid as follows:


If intended for Landlord, addressed to Landlord at the address set forth in
Article I of this Lease (or to such other address or addresses as may from time
to time hereafter be designated by Landlord by like notice) with a copy to
Landlord, Attention: Regional General Counsel.


If intended for Tenant, addressed to Tenant at the Premises (or to such other
address or addresses as may from time to time hereafter be designated by Tenant
by like notice).


Any notice claiming the existence of a breach or default by Tenant shall state
at the top of such notice in prominent type: “THIS IS A NOTICE OF DEFAULT UNDER
A LEASE, AND FAILURE TO CURE THIS DEFAULT WITHIN THE TIME PROVIDED MAY RESULT IN
A TERMINATION OF THE LEASE.” Except as otherwise provided herein, all such
notices shall be effective when received; provided, that (i) if receipt is
refused, notice shall be effective upon the first occasion that such receipt is
refused, (ii) if the notice is unable to be delivered due to a change of address
of which no notice was given, notice shall be effective upon the date such
delivery was attempted, (iii) if the notice address is a post office box number,
notice shall be effective the day after such notice is sent as provided
hereinabove or (iv) if the notice is to a foreign address, notice shall be
effective two (2) days after such notice is sent as provided hereinabove.





--------------------------------------------------------------------------------




Where provision is made for the attention of an individual or department, the
notice shall be effective only if the wrapper in which such notice is sent is
addressed to the attention of such individual or department.


Any notice given by an attorney on behalf of Landlord or by Landlord’s managing
agent shall be considered as given by Landlord and shall be fully effective. Any
notice given by an attorney on behalf of Tenant shall be considered as given by
Tenant and shall be fully effective.


Time is of the essence with respect to any and all notices and periods for
giving of notice or taking any action thereto under this Lease.



16.10
When Lease Becomes Binding and Authority

Employees or agents of Landlord have no authority to make or agree to make a
lease or any other agreement or undertaking in connection herewith. The
submission of this document for examination and negotiation does not constitute
an offer to lease, or a reservation of, or option for, the Premises, and this
document shall become effective and binding only upon the execution and delivery
hereof by both Landlord and Tenant. All negotiations, considerations,
representations and understandings between Landlord and Tenant are incorporated
herein and may be modified or altered only by written agreement between Landlord
and Tenant, and no act or omission of any employee or agent of Landlord shall
alter, change or modify any of the provisions hereof. Landlord and Tenant hereby
represent and warrant to the other that all necessary action has been taken to
enter this Lease and that the person signing this Lease on behalf of Landlord
and Tenant has been duly authorized to do so.



16.11
Paragraph Headings

The paragraph headings throughout this instrument are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify, amplify or aid in the interpretation, construction or meaning
of the provisions of this Lease.



16.12
Rights of Mortgagee

This Lease shall be subject and subordinate to any mortgage now or hereafter on
the Building (or any part thereof), and to all renewals, modifications,
consolidations, replacements and extensions thereof and all substitutions
therefor, provided that in the case of a future mortgage the holder of such
mortgage agrees to recognize the right of Tenant to use and occupy the Premises
upon the payment of rent and other charges payable by Tenant under this Lease
and the performance by Tenant of Tenant’s obligations hereunder. In confirmation
of such subordination and recognition, Tenant shall execute and deliver promptly
such instruments of subordination as such mortgagee may reasonably request,
subject to receipt of such instruments of recognition from such mortgagee as
Tenant may reasonably request (Tenant hereby agreeing to pay any legal or other
fees charged by the mortgagee in connection with providing the same). In the
event that any mortgagee or its respective successor in title shall succeed to
the interest of Landlord, then this Lease shall nevertheless continue in full
force and effect and Tenant shall and does hereby agree to attorn to such
mortgagee or successor and to recognize such mortgagee or successor as its
landlord. If any holder of a mortgage which includes the Premises, executed and
recorded prior



--------------------------------------------------------------------------------




to the Date of this Lease, shall so elect, this Lease, and the rights of Tenant
hereunder, shall be superior in right to the rights of such holder, with the
same force and effect as if this Lease had been executed, delivered and
recorded, or a statutory notice hereof recorded, prior to the execution,
delivery and recording of any such mortgage. The election of any such holder
shall become effective upon either notice from such holder to Tenant in the same
fashion as notices from Landlord to Tenant are to be given hereunder or by the
recording in the appropriate registry or recorder’s office of an instrument in
which such holder subordinates its rights under such mortgage to this Lease.


If in connection with obtaining financing a bank, insurance company, pension
trust or other institutional lender shall request reasonable modifications in
this Lease as a condition to such financing, Tenant will not unreasonably
withhold, delay or condition its consent thereto, provided that such
modifications do not increase the monetary obligations of Tenant hereunder or
materially adversely affect the leasehold interest hereby created or Tenant’s
rights hereunder.



16.13
Rights of Ground Lessor

If Landlord’s interest in property (whether land only or land and buildings)
which includes the Premises is acquired by another party and simultaneously
leased back to Landlord herein, the holder of the ground lessor’s interest in
such lease shall enter into a recognition agreement with Tenant simultaneously
with the sale and leaseback, wherein the ground lessor will agree to recognize
the right of Tenant to use and occupy the Premises so long as no Event of
Default exists and continues uncured hereunder, and wherein Tenant shall agree
to attorn to such ground lessor as its Landlord and to perform and observe all
of the tenant obligations hereunder, in the event such ground lessor succeeds to
the interest of Landlord hereunder under such ground lease.



16.14
Notice to Mortgagee and Ground Lessor

After receiving notice from any person, firm or other entity that it holds a
mortgage which includes the Premises as part of the mortgaged premises, or that
it is the ground lessor under a lease with Landlord as ground lessee, which
includes the Premises as a part of the leased premises, no notice from Tenant to
Landlord shall be effective unless and until a copy of the same is given to such
holder or ground lessor at the address as specified in said notice (as it may
from time to time be changed), and the curing of any of Landlord’s defaults by
such holder or ground lessor within a reasonable time after such notice
(including a reasonable time to obtain possession of the premises if the
mortgagee or ground lessor elects to do so) shall be treated as performance by
Landlord. For the purposes of this Section 16.14, the term “mortgage” includes a
mortgage on a leasehold interest of Landlord (but not one on Tenant’s leasehold
interest). If any mortgage is listed on Exhibit I then the same shall constitute
notice from the holder of such mortgage for the purposes of this Section 16.14.



16.15
Assignment of Rents

With reference to any assignment by Landlord of Landlord’s interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage or ground lease on property which
includes the Premises, Tenant agrees:





--------------------------------------------------------------------------------




(a)
That the execution thereof by Landlord, and the acceptance thereof by the holder
of such mortgage, or the ground lessor, shall never be treated as an assumption
by such holder or ground lessor of any of the obligations of Landlord hereunder,
unless such holder, or ground lessor, shall, by notice sent to Tenant,
specifically otherwise elect; and



(b)
That, except as aforesaid, such holder or ground lessor shall be treated as
having assumed Landlord’s obligations hereunder only upon foreclosure of such
holder’s mortgage and the taking of possession of the Premises, or, in the case
of a ground lessor, the assumption of Landlord’s position hereunder by such
ground lessor. In no event shall the acquisition of title to the Building and
the land on which the same is located by a purchaser which, simultaneously
therewith, leases the entire Building or such land back to the seller thereof be
treated as an assumption, by operation of law or otherwise, of Landlord’s
obligations hereunder, but Tenant shall look solely to such seller-lessee, and
its successors from time to time in title, for performance of Landlord’s
obligations hereunder. In any such event, this Lease shall be subject and
subordinate to the lease to such purchaser provided that such purchaser-lessor
agrees to recognize the right of Tenant to use and occupy the Premises upon the
payment of rent and all other charges payable by Tenant under this Lease and the
performance by Tenant of Tenant’s obligations under this Lease. For all
purposes, such seller-lessee, and its successors in title, shall be the landlord
hereunder unless and until Landlord’s position shall have been assumed by such
purchaser-lessor.




16.16
Status Report and Financial Statements

Recognizing that Landlord may find it necessary to establish to third parties,
such as accountants, banks, potential or existing mortgagees, potential
purchasers or the like, the then current status of performance hereunder,
Tenant, within ten (10) business days after the request of Landlord made from
time to time, will furnish to Landlord, or any existing or potential holder of
any mortgage encumbering the Premises, the Building or the Prudential Center, or
any potential purchaser of the Premises, the Building, or the Prudential Center
(each an “Interested Party”) a statement (to the best of Tenant’s knowledge) of
the status of any matter pertaining to this Lease, including, without
limitation, acknowledgments that (or the extent to which) each party is in
compliance with its obligations under the terms of this Lease. In addition,
Tenant shall deliver to Landlord, or any Interested Party designated by
Landlord, financial statements of Tenant, and any guarantor of Tenant’s
obligations under this Lease, as reasonably requested by Landlord including, but
not limited to, financial statements for the past three (3) years. Any such
status statement or financial statement delivered by Tenant pursuant to this
Section 16.16 (or any financial statement otherwise delivered by Tenant in
connection with this Lease or any future amendment hereto) may be relied upon by
any Interested Party. No such statement shall subject Tenant to any liability,
nor shall such a statement constitute an amendment to this Lease, but such
statement shall have the effect of estopping Tenant from taking a position
against the recipients thereof that is inconsistent with such statement.





--------------------------------------------------------------------------------





16.17
Self-Help

If Tenant shall at any time fail to make any payment or perform any act which
Tenant is obligated to make or perform under this Lease and (except in the case
of emergency) if the same continues unpaid or unperformed beyond applicable
grace periods, then Landlord may, but shall not be obligated so to do, after ten
(10) days’ notice to and demand upon Tenant, or without notice to or demand upon
Tenant in the case of any emergency, and without waiving, or releasing Tenant
from, any obligations of Tenant in this Lease contained, make such payment or
perform such act which Tenant is obligated to perform under this Lease in such
manner and to such extent as may be reasonably necessary, and, in exercising any
such rights, pay any costs and expenses, employ counsel and incur and pay
reasonable attorneys’ fees. All sums so paid by Landlord and all reasonable and
necessary costs and expenses of Landlord incidental thereto, together with
interest thereon at the annual rate equal to the sum of (a) the Base Rate from
time to time announced by Bank of America, N.A. or its successor as its Base
Rate and (b) two percent (2%) (but in no event greater than the maximum rate
permitted by applicable law), from the date of the making of such expenditures
by Landlord, shall be deemed to be Additional Rent and, except as otherwise in
this Lease expressly provided, shall be payable to the Landlord on demand, and
if not promptly paid shall be added to any rent then due or thereafter becoming
due under this Lease, and Tenant covenants to pay any such sum or sums with
interest as aforesaid, and Landlord shall have (in addition to any other right
or remedy of Landlord) the same rights and remedies in the event of the
non-payment thereof by Tenant as in the case of default by Tenant in the payment
of Annual Fixed Rent.



16.18
Holding Over

Any holding over by Tenant after the expiration of the term of this Lease shall
be treated as a tenancy at sufferance and shall be on the terms and conditions
as set forth in this Lease, as far as applicable except that Tenant shall pay as
a use and occupancy charge an amount equal to 200% of the greater of (x) the
Annual Fixed Rent and Additional Rent calculated (on a daily basis) at the
highest rate payable under the terms of this Lease or (y) the fair market rental
value of the Premises, in each case for the period measured from the day on
which Tenant’s hold-over commences and terminating on the day on which Tenant
vacates the Premises. In addition, Tenant shall save Landlord, its agents and
employees harmless and will exonerate, defend and indemnify Landlord, its agents
and employees from and against any and all damages which Landlord may suffer on
account of Tenant’s hold-over in the Premises after the expiration or prior
termination of the term of this Lease. Nothing in the foregoing nor any other
term or provision of this Lease shall be deemed to permit Tenant to retain
possession of the Premises or hold over in the Premises after the expiration or
earlier termination of the Lease Term. All property which remains in the
Building or the Premises after the expiration or termination of this Lease shall
be conclusively deemed to be abandoned and may either be retained by Landlord as
its property or sold or otherwise disposed of in such manner as Landlord may see
fit. If any part thereof shall be sold, then Landlord may receive the proceeds
of such sale and apply the same, at its option against the expenses of the sale,
the cost of moving and storage, any arrears of rent or other charges payable
hereunder by Tenant to Landlord and any damages to which Landlord may be
entitled under this Lease and at law and in equity.





--------------------------------------------------------------------------------





16.19
Entry by Landlord

Landlord, and its duly authorized representatives, shall, upon reasonable prior
notice (except in the case of emergency), have the right to enter the Premises
at all reasonable times (except at any time in the case of emergency) for the
purposes of inspecting the condition of same and making such repairs,
alterations, additions or improvements thereto as may be necessary if Tenant
fails to do so as required hereunder (but the Landlord shall have no duty
whatsoever to make any such inspections, repairs, alterations, additions or
improvements except as otherwise provided in Sections 4.1, 7.1 and 7. 2 and
Exhibit B), and to show the Premises to prospective tenants during the twelve
(12) months preceding expiration of the term of this Lease as it may have been
extended and at any reasonable time during the Lease Term to show the Premises
to prospective purchasers and mortgagees.


In the event Tenant sends a notice alleging the existence of a dangerous or
unsafe condition, any requirements for prior notice or limitations on Landlord’s
access to the Premises contained in this Lease shall be deemed waived by Tenant
so that Landlord may immediately exercise its rights under this Section 16.19
and Section 16.17 in such manner as Landlord deems necessary in its sole
discretion to remedy such dangerous or unsafe condition.



16.20
Tenant’s Payments

Each and every payment and expenditure, other than Annual Fixed Rent, shall be
deemed to be Additional Rent hereunder, whether or not the provisions requiring
payment of such amounts specifically so state, and shall be payable, unless
otherwise provided in this Lease, within ten (10) days after written demand by
Landlord, and in the case of the non-payment of any such amount, Landlord shall
have, in addition to all of its other rights and remedies, all the rights and
remedies available to Landlord hereunder or by law in the case of non-payment of
Annual Fixed Rent. Unless expressly otherwise provided in this Lease, the
performance and observance by Tenant of all the terms, covenants and conditions
of this Lease to be performed and observed by Tenant shall be at Tenant’s sole
cost and expense. If Tenant has not objected to any statement of Additional Rent
which is rendered by Landlord to Tenant within ninety (90) days after Landlord
has rendered the same to Tenant, then the same shall be deemed to be a final
account between Landlord and Tenant not subject to any further dispute. In the
event that Tenant shall seek Landlord’s consent or approval under this Lease,
then Tenant shall reimburse Landlord, upon demand, as Additional Rent, for all
reasonable costs and expenses, including legal and architectural costs and
expenses, incurred by Landlord in processing such request, whether or not such
consent or approval shall be given. Notwithstanding anything in this Lease to
the contrary, if Landlord or any affiliate of Landlord has elected to qualify as
a real estate investment trust (“REIT”), any service required or permitted to be
performed by Landlord pursuant to this Lease, the charge or cost of which may be
treated as impermissible tenant service income under the laws governing a REIT,
may be performed by a taxable REIT subsidiary that is affiliated with either
Landlord or Landlord’s property manager, an independent contractor of Landlord
or Landlord’s property manager (the “Service Provider”). If Tenant is subject to
a charge under this Lease for any such service, then, at Landlord’s direction,
Tenant will pay such charge either to Landlord for further payment to the
Service Provider or directly to the Service Provider, and, in either case, (i)
Landlord will credit such payment against Additional Rent due from Tenant under



--------------------------------------------------------------------------------




this Lease for such service, and (ii) such payment to the Service Provider will
not relieve Landlord from any obligation under the Lease concerning the
provisions of such service.



16.21
Late Payment

If Landlord shall not have received any payment or installment of Annual Fixed
Rent or Additional Rent (the “Outstanding Amount”) on or before the date on
which the same first becomes payable under this Lease (the “Due Date”), the
amount of such payment or installment shall incur a late charge equal to the sum
of: (a) five percent (5%) of the Outstanding Amount for administration and
bookkeeping costs associated with the late payment and (b) interest on the
Outstanding Amount from the Due Date through and including the date such payment
or installment is received by Landlord, at a rate equal to the lesser of (i) the
rate announced by Bank of America, N.A. (or its successor) from time to time as
its prime or base rate (or if such rate is no longer available, a comparable
rate reasonably selected by Landlord), plus two percent (2%), or (ii) the
maximum applicable legal rate, if any. Such interest shall be deemed Additional
Rent and shall be paid by Tenant to Landlord upon demand.



16.22
Counterparts

This Lease may be executed in several counterparts, each of which shall be
deemed an original, and such counterparts shall constitute but one and the same
instrument.



16.23
Entire Agreement

This Lease constitutes the entire agreement between the parties hereto,
Landlord’s managing agent and their respective affiliates with respect to the
subject matter hereof and thereof and supersedes all prior dealings between them
with respect to such subject matter, and there are no verbal or collateral
understandings, agreements, representations or warranties not expressly set
forth in this Lease. No subsequent alteration, amendment, change or addition to
this Lease shall be binding upon Landlord or Tenant, unless reduced to writing
and signed by the party or parties to be charged therewith.



16.24
Liability of the Parties

(a) Tenant shall neither assert nor seek to enforce any claim for breach of this
Lease against any of Landlord’s assets other than Landlord’s interest in the
Building, and Tenant agrees to look solely to such interest for the satisfaction
of any liability of Landlord under this Lease, it being specifically agreed that
neither Landlord, nor any successor holder of Landlord’s interest hereunder, nor
any beneficiary of any Trust of which any person from time to time holding
Landlord’s interest is Trustee, nor any such Trustee, nor any member, manager,
partner, director or stockholder nor Landlord’s managing agent shall ever be
personally liable for any such liability. This paragraph shall not limit any
right that Tenant might otherwise have to obtain injunctive relief against
Landlord or Landlord’s successors-in-interest, or to take any other action which
shall not involve the personal liability of Landlord, or of any successor holder
of Landlord’s interest hereunder, or of any beneficiary of any trust of which
any person from time to time holding Landlord’s interest is Trustee, or of any
such Trustee, or of any manager, member, partner, director or stockholder of
Landlord or of Landlord’s managing agent, to



--------------------------------------------------------------------------------




respond in monetary damages from Landlord’s assets other than Landlord’s
interest in said Building, as aforesaid, but in no event shall Tenant have the
right to terminate or cancel this Lease or to withhold rent or to set-off any
claim or damages against rent as a result of any default by Landlord or breach
by Landlord of its covenants or any warranties or promises hereunder, except in
the case of a wrongful eviction of Tenant from the demised premises
(constructive or actual) by Landlord continuing after notice to Landlord thereof
and a reasonable opportunity for Landlord to cure the same. In no event shall
Landlord ever be liable for any indirect or consequential damages or loss of
profits or the like. In the event that Landlord shall be determined to have
wrongfully withheld any consent or approval under this Lease, the sole recourse
and remedy of the Tenant in respect thereof shall be to specifically enforce
Landlord’s obligation to grant such consent or approval, and in no event shall
the Landlord be responsible for any damages of whatever nature in respect of its
failure to give such consent or approval nor shall the same otherwise affect the
obligations of the Tenant under this Lease or act as any termination of this
Lease.


(b) Except in connection with Tenant's failure to vacate the Premises at the
expiration or earlier termination of the Term hereof, in no event shall Tenant
ever be liable for any indirect, punitive or consequential damages or loss of
profits or the like; provided that the foregoing shall not limit or alter any
procedural right or remedy of Landlord under this Lease. None of Tenant's
officers, directors, trustees, shareholders, agents or employees, nor their
respective partners, heirs, successors and assigns, shall ever be personally
liable for the obligations of Tenant hereunder.



16.25
No Partnership

The relationship of the parties hereto is that of landlord and tenant and no
partnership, joint venture or participation is hereby created.



16.26
Security Deposit

On or before the Commencement Date, Tenant shall pay to Landlord a security
deposit in the amount of One Hundred Twenty Six Thousand Five Hundred Ninety
Four Dollars and Ninety Six Cents ($126,594.96) and Landlord shall hold the
same, throughout the Term of this Lease (including the Extended Term, if
applicable), unless sooner returned to Tenant as provided in this Section 16.26,
as security for the performance by Tenant of all obligations on the part of
Tenant to be performed under this Lease. Such deposit shall be in the form of an
irrevocable, unconditional, negotiable letter of credit (the “Letter of
Credit”). The Letter of Credit shall (i) be issued by and drawn on a bank
reasonably approved by Landlord and at a minimum having a long term issuer
credit rating from Standard and Poor’s Professional Rating Service of A or a
comparable rating from Moody’s Professional Rating Service, (ii) be
substantially in the form attached hereto as Exhibit J, (iii) permit one or more
draws thereunder to be made accompanied only by certification by Landlord or
Landlord’s managing agent that pursuant to the terms of this Lease, Landlord is
entitled to draw upon such Letter of Credit, (iv) permit transfers at any time
without charge, and (v) provide that any notices to Landlord be sent to the
notice address provided for Landlord in this Lease. If the credit rating for the
issuer of such Letter of Credit falls below the standard set forth in (i) above
or if the financial condition of such issuer changes in any other material
adverse way or if any trustee, receiver or liquidator shall be appointed for



--------------------------------------------------------------------------------




the issuer, Landlord shall have the right to require that Tenant provide a
substitute letter of credit that complies in all respects with the requirements
of this Section, and Tenant’s failure to provide the same within thirty (30)
days following Landlord’s written demand therefor shall entitle Landlord to
immediately draw upon the Letter of Credit. Any such Letter of Credit shall be
for a term of two (2) years (or for one (1) year if the issuer thereof regularly
and customarily only issues letters of credit for a maximum term of one (1)
year) and shall in either case provide for automatic renewals through the date
which is ninety (90) days subsequent to the scheduled expiration of this Lease
(as the same may be extended). Any failure or refusal of the issuer to honor the
Letter of Credit shall be at Tenant’s sole risk and shall not relieve Tenant of
its obligations hereunder with regard to the security deposit. Upon the
occurrence of any default of Tenant, Landlord shall have the right from time to
time without prejudice to any other remedy Landlord may have on account thereof,
to draw on all or any portion of such deposit held as a Letter of Credit and to
apply the proceeds of such Letter of Credit or any cash held as such deposit, or
any part thereof, to Landlord’s damages arising from such default on the part of
Tenant under the terms of this Lease. If Landlord so applies all or any portion
of such deposit, Tenant shall within seven (7) days after notice from Landlord
deposit cash with Landlord in an amount sufficient to restore such deposit to
the full amount stated in this Section 16.26. While Landlord holds any cash
deposit Landlord shall have no obligation to pay interest on the same and shall
have the right to commingle the same with Landlord’s other funds. Neither the
holder of a mortgage nor the Landlord in a ground lease on property which
includes the Premises shall ever be responsible to Tenant for the return or
application of any such deposit, whether or not it succeeds to the position of
Landlord hereunder, unless such deposit shall have been received in hand by such
holder or ground Landlord.


Tenant not then being in default and having performed all of its obligations
under this Lease, including the payment of all Annual Fixed Rent, Landlord shall
return the deposit, or so much thereof as shall not have theretofore been
applied in accordance with the terms of this Section 16.26, to Tenant on the
expiration or earlier termination of the term of this Lease (as the same may
have been extended) and surrender possession of the Premises by Tenant to
Landlord in the condition required in the Lease at such time.



16.27
Governing Law

This Lease shall be governed exclusively by the provisions hereof and by the law
of The Commonwealth of Massachusetts, as the same may from time to time exist.



16.28
Waiver of Trial by Jury

Tenant and Landlord each hereby waives any right to trial by jury in any action,
proceeding or counterclaim brought by either Landlord or Tenant on any matters
whatsoever arising out of or any way connected with this Lease, the relationship
of the Landlord and the Tenant, the Tenant’s use or occupancy of the premises
and/or any claim of injury or damage, including but not limited to, any summary
process eviction action.





--------------------------------------------------------------------------------





16.29
Electronic Signatures

The parties acknowledge and agree that this Lease may be executed by electronic
signature, which shall be considered as an original signature for all purposes
and shall have the same force and effect as an original signature. Without
limitation, “electronic signature” shall include faxed versions of an original
signature or electronically scanned and transmitted versions (e.g., via pdf) of
an original signature.







--------------------------------------------------------------------------------






EXECUTED in two or more counterparts by persons or officers hereunto duly
authorized on the Date set forth in Section 1.1 above.




WITNESS:
 
LANDLORD:
 
 
 
/s/ Victoria L. Paolino_____


 
BP PRUCENTER ACQUISITION LLC, a Delaware limited liability company


BY: BOSTON PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership, its
sole member


BY: BOSTON PROPERTIES, INC., a Delaware corporation, its general partner


BY: /s/ David C. Provost__________________
Name: David C. Provost
Title: SVP


WITNESS:
 
TENANT:
 
 
 
/s/ Robert Hadfield_____


 
FLEX PHARMA, INC., a Delaware corporation




BY: /s/ John McCabe__________________
Title: CFO__________________________
Hereunto duly authorized
















--------------------------------------------------------------------------------







EXHIBIT A


LEGAL DESCRIPTION


A parcel of land situated in the City of Boston, County of Suffolk, Commonwealth
of Massachusetts, known as and numbered 800, 800A, 800D, 800F (a/k/a 85-101
Huntington Avenue), and 800H (a/k/a 103-111 Huntington Avenue) Boylston Street,
and shown as Lot 20 on that certain plan entitled “Prudential Center –
Subdivision Plan of Land in Boston, Massachusetts, Suffolk County,” dated June
21, 2011, prepared by DGT Survey Group, a division of Digital Geographic
Technologies, Inc., and recorded with the Suffolk County Registry of Deeds in
Plan Book 2011, Page 242.



--------------------------------------------------------------------------------







EXHIBIT B


WORK AGREEMENT




1.1
 
Condition of Premises
2
1.2
 
Quality and Performance of Work
2
1.3
 
Intentionally Omitted
2







--------------------------------------------------------------------------------







1.1    Condition of Premises
Tenant shall accept the Premises in their as-is condition without any obligation
on the Landlord’s part to perform any additions, alterations, improvements,
demolition or other work therein or pertaining thereto.



1.2    Quality and Performance of Work
All construction work required or permitted by the Lease shall be done in a good
and workmanlike manner and in compliance with all applicable laws, ordinances,
rules, regulations, statutes, by-laws, court decisions, and orders and
requirements of all public authorities (“Legal Requirements”) and all Insurance
Requirements (as defined in Section 9.1 of the Lease). All of Tenant’s work
shall be coordinated with any work being performed by or for Landlord and in
such manner as to maintain harmonious labor relations. Each party may inspect
the work of the other at reasonable times and shall promptly give notice of
observed defects. Each party authorizes the other to rely in connection with
design and construction upon approval and other actions on the party’s behalf by
any Construction Representative of the party named in Section 1.1 of the Lease
or any person hereafter designated in substitution or addition by notice to the
party relying. Except to the extent to which Tenant shall have given Landlord
notice of respects in which Landlord has not performed Landlord’s construction
obligations under this Work Agreement (if any) (i) not later than the end of the
sixth (6th) full calendar month next beginning after the Commencement Date with
respect to the heating, ventilating and air conditioning systems servicing the
Premises, and (ii) not later than the third (3rd) full calendar month next
beginning after the Commencement Date with respect to Landlord’s construction
obligations under this Work Agreement not referenced in (i) above, Tenant shall
be deemed conclusively to have approved Landlord’s construction and shall have
no claim that Landlord has failed to perform any of Landlord’s obligations under
this Work Agreement (if any). Landlord agrees to correct or repair at its
expense items which are then incomplete or do not conform to the work
contemplated under the Plans and as to which, in either case, Tenant shall have
given notice to Landlord, as aforesaid.



1.3    Intentionally Omitted




--------------------------------------------------------------------------------







EXHIBIT C


LANDLORD SERVICES




I.    CLEANING:


Cleaning and janitor services as provided below:


A.
OFFICE AREAS:



Daily:
(Monday through Friday, inclusive, holidays observed by the cleaning company
excepted).



1.
Empty all waste receptacles and ashtrays and remove waste material from the
Premises; wash receptacles as necessary.



2.
Sweep and dust mop all uncarpeted areas using a dust-treated mop.



3.
Vacuum all rugs and carpeted areas.



4.
Hand dust and wipe clean with treated cloths all horizontal surfaces, including
furniture, office equipment, window sills, door ledges, chair rails, and
convector tops, within normal reach.



5.
Wash clean all water fountains and sanitize.



6.
Move and dust under all desk equipment and telephones and replace same (but not
computer terminals, specialized equipment or other materials).



7.
Wipe clean all chrome and other bright work.



8.
Hand dust grill work within normal reach.



9.
Main doors to premises shall be locked and lights shut off upon completion of
cleaning.



Weekly:


1.
Dust coat racks and the like.



2.
Spot clean entrance doors, light switches and doorways.



Quarterly:





--------------------------------------------------------------------------------




1.
Render high dusting not reached in daily cleaning to include:



a)
dusting all pictures, frames, charts, graphs and similar wall hangings.



b)
dusting of all vertical surfaces, such as walls, partitions, doors and door
frames, etc.



c)
dusting all pipes, ducts and moldings.



d)
dusting of all vertical blinds.



e)
dust all ventilating, air conditioning, louvers and grills.



2.
Spray buff all resilient floors.



B.
LAVATORIES:



Daily:
(Monday through Friday, inclusive, holidays observed by the cleaning company
excepted).



1.
Sweep and damp mop.



2.
Clean all mirrors, powder shelves, dispensers and receptacles, bright work,
flushometers, piping and toilet seat hinges.



3.
Wash both sides of all toilet seats.



4.
Wash all basins, bowls and urinals.



5.
Dust and clean all powder room fixtures.



6.
Empty and clean paper towel and sanitary disposal receptacles.



7.
Remove waste paper and refuse.



8.
Refill tissue holders, soap dispensers, towel dispensers, sanitary dispensers;
materials to be furnished by Landlord.



Monthly:


1.
Machine scrub lavatory floors.



2.
Wash all partitions and tile walls in lavatories.



3.
Dust all lighting fixtures and grills in lavatories.







--------------------------------------------------------------------------------




C.
MAIN LOBBIES, ELEVATORS, STAIRWELLS AND COMMON CORRIDORS:



Daily:
(Monday through Friday, inclusive, holidays observed by the cleaning company
excepted).



1.
Sweep and damp mop all floors, empty and clean waste receptacles, dispose of
waste.



2.
Clean elevators, wash or vacuum floors, wipe down walls and doors.



3.
Spot clean any metal work inside lobbies.



4.
Spot clean any metal work surrounding building entrance doors.



5.
Sweep all stairwells and dust handrails.



Monthly:


1.
All resilient tile floors in public areas to be spray buffed.



D.    WINDOW CLEANING:


All exterior windows shall be washed at a frequency necessary to maintain a
first class appearance.


II.    HVAC:


A.
Heating, ventilating and air conditioning equipment will be provided with
sufficient capacity to accommodate a maximum population density of one (1)
person per one hundred fifty (150) square feet of useable floor area served, and
a combined lighting and standard electrical load of 6.0 watts per square foot of
useable floor area. In the event Tenant introduces into the Premises personnel
or equipment which overloads the system’s ability to adequately perform its
proper functions, Landlord shall so notify Tenant in writing and supplementary
system(s) may be required and installed by Landlord at Tenant’s expense, if
within fifteen (15) days Tenant has not modified its use so as not to cause such
overload.



Operating criteria of the basic system shall not be less than the following:


(i)
Cooling season indoor temperature of not in excess of 73 - 79 degrees Fahrenheit
when outdoor temperature is 91 degrees Fahrenheit ambient.



(ii)
Heating season minimum room temperature of 68 - 75 degrees Fahrenheit when
outdoor temperature is 6 degrees Fahrenheit ambient.







--------------------------------------------------------------------------------




B.
Landlord shall provide heating, ventilating and air conditioning as normal
seasonal changes may require during Normal Building Operating Hours (8:00 a.m.
to 6:00 p.m., Monday through Friday, legal holidays in all cases excepted).



If Tenant shall require air conditioning (during the air conditioning season) or
heating or ventilating during any season outside Normal Building Operating
Hours, Landlord shall use landlord’s best efforts to furnish such services for
the area or areas specified by written request of Tenant delivered to the
Building Superintendent or the Landlord before 3:00 p.m. of the business day
preceding the extra usage. For such services, Tenant shall pay Landlord, as
Additional Rent, upon receipt of billing, a sum equal to the cost incurred by
Landlord.


III.    ELECTRICAL SERVICES:


A.
Landlord shall provide electric power for a combined load of 3.0 watts per
square foot of useable area for lighting and for office machines through
standard receptacles for the typical office space.



B.
Landlord, at its option, may require separate metering and direct billing to
Tenant for the electric power required for any special equipment (such as
computers and reproduction equipment). Tenant shall be solely responsible for
the cost associated with such meter(s) required for Tenant’s special equipment
and installation thereof.



C.
Landlord will furnish and install, at Tenant’s expense, all replacement lighting
tubes, lamps and ballasts required by Tenant. Landlord will clean lighting
fixtures on a regularly scheduled basis at Tenant’s expense.



IV.    ELEVATORS:


Provide passenger elevator service.


V.    WATER:


Provide tempered water for lavatory purposes and cold water for drinking,
lavatory and toilet purposes.


VI.    CARD ACCESS SYSTEM:


Landlord will provide a card access system at one entry door of the building.




--------------------------------------------------------------------------------







EXHIBIT D


FLOOR PLAN




floorplan.jpg [floorplan.jpg]









--------------------------------------------------------------------------------




EXHIBIT E




Intentionally Omitted






--------------------------------------------------------------------------------







EXHIBIT F


Intentionally Omitted




--------------------------------------------------------------------------------











EXHIBIT G


Intentionally Omitted


 
 
 







--------------------------------------------------------------------------------









EXHIBIT H


Intentionally Omitted




--------------------------------------------------------------------------------















EXHIBIT I


LIST OF MORTGAGES




None.








--------------------------------------------------------------------------------







EXHIBIT J


FORM OF LETTER OF CREDIT




[Letterhead of a money center bank acceptable to the Landlord]


[Please note the tenant on this Letter of Credit must match the exact tenant
entity in the Lease]




[date]


[Landlord]
c/o Boston Properties LP
800 Boylston Street, Suite 1900
Boston, Massachusetts 02199-8103
Attn: Lease Administration, Legal Dept.




Ladies and Gentlemen:


We hereby establish our Irrevocable Letter of Credit and authorize you to draw
on us at sight for the account of [Tenant] (“Applicant”), the aggregate amount
of [spell out dollar amount] and [__]/100 Dollars [($        )]. You shall have
the right to make partial draws against this Letter of Credit from time to time.


Funds under this Letter of Credit are available to the beneficiary hereof as
follows:


Any or all of the sums hereunder may be drawn down at any time and from time to
time from and after the date hereof by [Landlord] (“Beneficiary”) when
accompanied by this Letter of Credit and a written statement signed by an
individual purporting to be an authorized agent of Beneficiary, certifying that
under that certain Lease between Beneficiary (as Landlord) and Applicant (as
Tenant) such moneys are due and owing to Beneficiary, and a sight draft executed
and endorsed by such individual.


This Letter of Credit is transferable in its entirety only to any successor in
interest to Beneficiary as owner of [Property, Address, City/Town, State].
Should a transfer be desired, such transfer will be subject to the return to us
of this advice, together with written instructions. Any fees related to such
transfer shall be for the account of the Applicant.


The amount of each draft must be endorsed on the reverse hereof by the
negotiating bank. We hereby agree that this Letter of Credit shall be duly
honored upon presentation and delivery of the certification specified above.


This Letter of Credit shall expire on [Final Expiration Date].






--------------------------------------------------------------------------------




Notwithstanding the above expiration date of this Letter of Credit, the term of
this Letter of Credit shall be automatically renewed for successive, additional
one (1) year periods unless, at least sixty (60) days prior to any such date of
expiration, the undersigned shall give written notice to Beneficiary, by
certified mail, return receipt requested and at the address set forth above or
at such other address as may be given to the undersigned by Beneficiary, that
this Letter of Credit will not be renewed.


If any instructions accompanying a drawing under this Letter of Credit request
that payment is to be made by transfer to your account with another bank, we
will only effect such payment by fed wire to a U.S. regulated bank, and we
and/or such other bank may rely on an account number specified in such
instructions even if the number identifies a person or entity different from the
intended payee.


This Letter of Credit is governed by the Uniform Customs and Practice for
Documentary Credits (1993 Revision), International Chamber of Commerce
Publication 500.


Very truly yours,


[Name of Issuing Bank]




By:    __________________________
Name:     _________________________
Title:    __________________________










--------------------------------------------------------------------------------







EXHIBIT K


FORM OF CERTIFICATE OF INSURANCE






bostonleasefinalimage2a01.jpg [bostonleasefinalimage2a01.jpg]




--------------------------------------------------------------------------------




bostonleasefinalimage3a01.jpg [bostonleasefinalimage3a01.jpg]


